 



EXHIBIT 10.02
LETTER OF CREDIT
REIMBURSEMENT AND PLEDGE AGREEMENT
Dated as of June 8, 2007
among
MONTPELIER REINSURANCE LTD.,
THE LENDERS PARTY HERETO
HSBC BANK USA, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the
other lending institutions party hereto
 
Banc of America Securities LLC
and
HSBC Securities (USA) Inc.
as Joint Lead Arrangers and Book Managers



 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause     Subject Matter   Page   1.    
DEFINITIONS AND RULES OF INTERPRETATION
    1     1.1    
Definitions
    1     1.2    
Rules of Interpretation
    15     1.3    
Exchange Rates
    16     1.4    
Times of Day
    16          
 
        2.    
COMMITMENTS, LETTERS OF CREDIT
    16     2.1    
Commitments of Lenders
    16     2.2    
Procedures for Issuance and Amendment of Letters of Credit
    18     2.3    
Reliance by Fronting Bank and LC Administrator
    24     2.4    
Fees; Interest
    25          
 
        3.    
CERTAIN GENERAL PROVISIONS
    26     3.1    
Payments
    26     3.2    
Taxes, etc
    29     3.3    
Additional Costs, etc
    29     3.4    
Capital Adequacy
    30     3.5    
Certificate
    31     3.6    
Change of Location of Lending Office; Replacement of Lender
    31          
 
        4.    
COLLATERAL SECURITY
    32     4.1    
Security of the Borrower
    32     4.2    
Security Interest
    32     4.3    
Additional Obligations
    33     4.4    
Certain Rights and Duties of Administrative Agent and Lenders
    33     4.5    
Power of Attorney, Etc
    33     4.6    
Release of Collateral
    34          
 
        5.    
REPRESENTATIONS AND WARRANTIES
    34     5.1    
Corporate Authority
    35     5.2    
Governmental Approvals
    35     5.3    
Financial Statements
    35     5.4    
No Material Adverse Changes, etc
    36  

i



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause     Subject Matter   Page     5.5    
Franchises, Patents, Copyrights, etc
    36     5.6    
Litigation
    36     5.7    
No Materially Adverse Contracts, etc
    36     5.8    
Compliance with Other Instruments, Laws, etc
    36     5.9    
Tax Status
    37     5.10    
No Event of Default
    37     5.11    
Investment Company Acts
    37     5.12    
Absence of Financing Statements, etc
    37     5.13    
Perfection of Security Interest
    37     5.14    
Use of Proceeds
    37     5.15    
Subsidiaries, etc
    38     5.16    
Disclosure
    38     5.17    
Foreign Assets Control Regulations, Etc
    38     5.18    
Identification Number
    38          
 
        6.    
AFFIRMATIVE COVENANTS
    38     6.1    
Punctual Payment
    39     6.2    
Maintenance of Office
    39     6.3    
Records and Accounts
    39     6.4    
Financial Statements, Certificates and Information
    39     6.5    
Notices
    42     6.6    
Legal Existence; Maintenance of Properties
    42     6.7    
Taxes
    43     6.8    
Collateral Coverage
    43     6.9    
Inspection of Properties and Books, etc
    43     6.10    
Compliance with Laws, Contracts, Licenses, and Permits
    44     6.11    
Use of Proceeds
    44     6.12    
Further Assurances
    44          
 
        7.    
CERTAIN NEGATIVE COVENANTS
    44     7.1    
Business Activities
    44     7.2    
Fiscal Year
    44  

ii



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause     Subject Matter   Page     7.3    
Transactions with Affiliates
    44     7.4    
Disposition of Assets
    45     7.5    
Mergers, Consolidations and Sales
    45     7.6    
Liens
    45     7.7    
Investments in Blue Ocean Entities
    45          
 
        8.    
FINANCIAL COVENANTS
    45     8.1    
Leverage Ratio
    45     8.2    
A.M. Best Rating
    46          
 
        9.    
CONDITIONS TO CLOSING DATE
    46     9.1    
Reimbursement and Pledge Agreement
    46     9.2    
Control Agreement
    46     9.3    
Certified Copies of Governing Documents
    46     9.4    
Corporate or Other Action
    46     9.5    
Incumbency Certificate
    46     9.6    
Pledged Collateral Certificate
    46     9.7    
Opinion of Counsel
    46     9.8    
Payment of Fees and Expenses
    47     9.9    
No Material Adverse Change
    47     9.10    
Representations True; No Event of Default
    47     9.11    
Process Agent Letter
    47          
 
        10.    
CONDITION TO ALL CREDIT EXTENSIONS
    47     10.1    
Representations True; No Event of Default
    47     10.2    
No Legal Impediment
    47     10.3    
Documents
    47     10.4    
Pledged Collateral Certificate
    48     10.5    
Collateral Coverage Amount
    48          
 
        11.    
EVENTS OF DEFAULT; ACCELERATION; ETC
    48     11.1    
Events of Default and Acceleration
    48          
 
        12.    
THE ADMINISTRATIVE AGENT
    52  

iii



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause     Subject Matter   Page     12.1    
Authorization
    52     12.2    
Employees and Administrative Agents
    53     12.3    
No Liability
    53     12.4    
No Representations
    53     12.5    
Payments
    54     12.6    
Holders of Participations
    55     12.7    
Indemnity
    55     12.8    
Administrative Agent as Lender
    55     12.9    
Resignation
    55     12.10    
Administrative Agent May File Proofs of Claim
    56     12.11    
Notification of Defaults and Events of Default
    57     12.12    
Duties in the Case of Enforcement
    57          
 
        13.    
SUCCESSORS AND ASSIGNS
    57     13.1    
General Conditions
    57     13.2    
Assignments
    58     13.3    
Register
    59     13.4    
Participations
    59     13.5    
Payments to Participants
    59     13.6    
Miscellaneous Assignment Provisions
    59     13.7    
Assignee or Participant Affiliated with the Borrower
    60          
 
        14.    
PROVISIONS OF GENERAL APPLICATIONS
    60     14.1    
Authorization to File Financing Statements
    60     14.2    
Setoff
    60     14.3    
Expenses
    61     14.4    
Indemnification
    61     14.5    
Payments by Borrower with respect to Indemnified Persons
    62     14.6    
Survival of Covenants, Etc
    63     14.7    
Notices and Other Communications; Facsimile Copies
    63     14.8    
Miscellaneous
    65     14.9    
Successors and Assigns
    65  

iv



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause     Subject Matter   Page     14.10    
Choice of Law/Binding Effect
    65     14.11    
WAIVER OF JURY TRIAL
    65     14.12    
Delivery of Additional Documents
    66     14.13    
Confidentiality
    66     14.14    
Consents, Amendments, Waivers, Etc
    66     14.15    
Agent for Service
    68     14.16    
Conversion
    68     14.17    
Counterparts
    69     14.18    
Interest Rate Limitation
    69     14.19    
Integration
    69     14.20    
Severability
    70     14.21    
Tax Forms
    70     14.22    
No Advisory or Fiduciary Responsibility
    71     14.23    
USA PATRIOT Act Notice
    71  

v



--------------------------------------------------------------------------------



 



      Exhibits

 
   
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Control Agreement
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Pledged Collateral Certificate
Exhibit E
  Form of Several Letter of Credit
 
    Schedules

 
   
Schedule 1.1
  Commitments
Schedule 1.2
  Collateral Coverage Amount Calculation
Schedule 2.1.1
  Existing Letters of Credit
Schedule 5.6
  Litigation
Schedule 5.15
  Subsidiaries
Schedule 14.7
  Address for Notices

 



--------------------------------------------------------------------------------



 



LETTER OF CREDIT
REIMBURSEMENT AND PLEDGE AGREEMENT
     This LETTER OF CREDIT REIMBURSEMENT AND PLEDGE AGREEMENT is made as of
June 8, 2007, by and among Montpelier Reinsurance Ltd. (the “Borrower”), a
limited liability company duly incorporated as an exempted company under the
laws of Bermuda, having its registered office at Montpelier House, 94 Pitts Bay
Road, Hamilton, Bermuda HM HX, the lending institutions party hereto (the
“Lenders”), Bank of America, N.A., a national banking association, as fronting
bank, letter of credit administrator and as administrative agent for itself and
such other lending institutions (the “Administrative Agent”).
     The Borrower has requested the Lenders to provide a letter of credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual agreements set forth herein, the parties
hereto agree as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1 Definitions.
     The following terms shall have the meanings set forth in this §1 or
elsewhere in the provisions of this Reimbursement and Pledge Agreement referred
to below:
     ABS. Any fixed-income instrument that entitles the holder of, or beneficial
owner under, the instrument to the whole or any part of the rights or
entitlements of a holder of a receivable or other asset and any other rights or
entitlements in respect of a pool of receivables or other assets or any money
payable by obligors under those receivables or other assets (whether or not the
money is payable to the holder of, or beneficial owner under, the instrument on
the same terms and conditions as under the receivables or other assets) in
relation to receivables or other assets; provided however, such receivables or
assets shall be limited to automobile loans, credit card receivables and home
equity loans and such other ABS assets as may be acceptable to the
Administrative Agent.
     Adjusted Fair Market Value. With respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.2.
     Administrative Agent. Bank of America, acting as agent for the Lenders, and
each other Person appointed as the successor Administrative Agent in accordance
with §12.9.
     Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 14.7, or such other address as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
     Administrative Agent’s Special Counsel. Mayer, Brown, Rowe & Maw LLP or
such other counsel as may be approved by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     Administrative Questionnaire. An Administrative Questionnaire in a form
supplied by the Administrative Agent.
     Affiliate. Any Person that would be considered to be an affiliate of any
other Person under Rule 144(a) of the Rules and Regulations promulgated under
the Securities Act of 1933, as amended, if such Person were issuing securities
or any Person which, directly or indirectly, controls, is controlled by or is
under common control with such Person. “Control” of a Person means the power,
directly or indirectly, (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis) of such Person having ordinary voting power for
the election of directors, managing members or general partners (as applicable);
or (b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
     Agent for Service. See §14.15.
     Alternative Currency. Canadian Dollars and Pounds Sterling.
     Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     A.M. Best Rating. The financial strength rating issued with respect to the
Borrower by A.M. Best Company.
     Applicable Issuing Party. In the case of Fronted Letters of Credit, the
Fronting Bank and in the case of Several Letters of Credit, the LC
Administrator.
     Applicable Issuing Party’s Office. With respect to an Applicable Issuing
Party, the address and, as appropriate, account set forth for such Applicable
Issuing Party on Schedule 14.7, or such other address as such Applicable Issuing
Party may from time to time notify the Borrower and the Lenders.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arrangers. Banc of America Securities LLC and HSBC Securities (USA) Inc.
     Assignment and Assumption. An assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §13.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
     Balance Sheet Date. December 31, 2006.
     Bank of America. Bank of America, N.A. and its successors.

2



--------------------------------------------------------------------------------



 



     Base Rate. For any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate.” The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     Borrower. As defined in the preamble hereto.
     Borrower Reinsurance Agreement. Any arrangement whereby the Borrower or any
other Insurance Subsidiary, as reinsurer, agrees to indemnify any other
insurance or reinsurance company against all or a portion of the insurance or
reinsurance risks underwritten by such insurance or reinsurance company under
any insurance or reinsurance policy.
     Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or permitted to close under the laws of, or are
in fact closed in, Bermuda or the state where the Administrative Agent’s Office
with respect to Obligations denominated in Dollars is located.
     Canadian Dollars or C$. The lawful currency of Canada.
     Capital Lease Obligation. As to any Person, the obligations of such Person
to pay rent or other amounts under any lease which is required to be classified
and accounted for as a capital lease on a balance sheet of such Person in
accordance with GAAP. For purposes of this Reimbursement and Pledge Agreement,
the amount of such Capital Lease Obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
     Capital Stock. Any and all shares, interests, share capital, participations
or other equivalents (however designated) of capital stock of a corporation or
company, any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.
     Cash. Dollars held by the Borrower in the Collateral Account.
     Cash Equivalents. At any time:
     (a) commercial paper, maturing not more than one year from the date of
issue, which is issued by
     (i) a corporation (except an Affiliate of the Borrower) rated at least A-1
by S&P or P-1 by Moody’s or the equivalent rating from another nationally
recognized agency, or
     (ii) any Lender (or its holding company); and

3



--------------------------------------------------------------------------------



 



          (b) any money market fund, maturing not more than two years after the
date of issue, which is issued by either
     (i) a financial institution which is rated at least AA- by S&P or Aa3 by
Moody’s, or
     (ii) any Lender.
     Change in Control. Any of (a) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Borrower occurs; (b) any “person” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) other than the Parent is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new or
replacement directors whose election by the Board of Directors or whose
nomination by the stockholders of the Borrower was approved by a vote of a
majority of the Directors of the Borrower then still in office who are either
directors or replacement directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Borrower’s Board of Directors then in
office; or (d) the Parent ceases to (x) be the single largest shareholder of the
Borrower or (y) be directly or indirectly, the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of securities of the Borrower that represent
10% or more of the combined voting power of the Borrower’s then outstanding
securities.
     Closing Date. The first date on which the conditions set forth in §10 have
been satisfied.
     Code. The Internal Revenue Code of 1986, as amended from time to time, and
regulations promulgated thereunder.
     Collateral Account. The Borrower’s custodial securities account no. 251512
maintained at the Custodian and any replacement, additional or successor account
maintained with a Custodian and subject to the terms of a Control Agreement.
     Collateral Coverage Amount. On any date, an amount equal to the sum of the
Adjusted Fair Market Value of all Eligible Collateral.
     Combined or combined. With reference to the accounts of the Parent and its
Subsidiaries, combined in accordance with GAAP.
     Commitment. The amount set forth on Schedule 1.1 hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as the amount of such Lender’s commitment to participate in the
issuance, extension and renewal of Letters of Credit for the account of the
Borrower, as the same may be reduced from time to time; or if such commitment is
terminated pursuant to the provisions hereof, zero.
     Commitment Fee. See §2.4.1.

4



--------------------------------------------------------------------------------



 



     Commitment Percentage. With respect to each Lender, the percentage (carried
out to the ninth decimal place) of the Total Commitment represented by such
Lender’s Commitment.
     Commitment Termination Date. The earliest of (a) June 8, 2012 and (b) the
occurrence of the Commitment Termination Event; provided, however, that, if such
date is not a Business Day, the Commitment Termination Date shall be the next
preceding Business Day.
     Commitment Termination Event. The earliest to occur of (a) the date of
termination of the Total Commitment pursuant to §2.1.3 and (b) the date of
termination of the Commitment of each Lender pursuant to §11.1.
     Compliance Certificate. See §6.4(d).
     Consolidated Debt. The consolidated Debt (excluding Hedging Obligations) of
the Parent and its Subsidiaries.
     Consolidated Net Worth. The Net Worth of the Parent and its Subsidiaries on
a consolidated basis.
     Contingent Liability. Any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distribution upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of each of the Borrower and the Insurance
Subsidiaries under Primary Policies or Borrower Reinsurance Agreements which are
entered into in the ordinary course of business (including security posted by
the Borrower and each of the Insurance Subsidiaries in the ordinary course of
its business to secure obligations thereunder) shall not be deemed to be
Contingent Liabilities of such Insurance Subsidiary or the Borrower for the
purposes of this Reimbursement and Pledge Agreement. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the lesser of (i) the outstanding principal
amount (or maximum permitted principal amount, if larger) of the Debt,
obligation or other liability guaranteed or supported thereby or (ii) the
maximum stated amount so guaranteed or supported.
     Control Agreement. That certain Control Agreement, dated as of June 8, 2007
among the Administrative Agent, the Borrower and the Custodian in the form
attached hereto as Exhibit B or such other control agreement in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent, the Borrower and a Custodian may enter into from time to
time.

5



--------------------------------------------------------------------------------



 



     Consolidated or consolidated. With reference to the accounts of the Parent
and its Subsidiaries, consolidated in accordance with GAAP.
     Corporate Securities. Publicly traded debt securities (other than preferred
stock) issued by a corporation organized in the United States.
     Credit Extension. The issuance, extension, amendment or renewal of a Letter
of Credit.
     Cure Contribution. Capital contributions or other equity infusions to the
Parent made on or before the 30th day after the date the Parent has failed to
comply with the covenant set forth in §8.1, which cures such default.
     Custodial Lien and Set-off Rights. See §5.13.
     Custodian. The Bank of New York and any other or successor custodian
approved by the Administrative Agent.
     Debt. With respect to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued within the later of (x) three (3) Business Days
and (y) the applicable cure period and bankers’ acceptances issued for the
account of such Person; (d) all Capital Lease Obligations of such Person;
(e) all Hedging Obligations of such Person; (f) to the extent required to be
included as liabilities in accordance with GAAP, all obligations of such Person
to pay the deferred purchase price of property or services; (g) Debt of such
Person secured by a Lien on property owned or being purchased by such Person
(including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such Person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership in
which such Person is a general partner unless such debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person in connection with the
foregoing; provided that, notwithstanding anything to contrary contained herein,
Debt shall not include (x) unsecured current liabilities incurred in the
ordinary course of business and paid within ninety (90) days after the due date
(unless contested diligently in good faith by appropriate proceedings and, if
requested by the Administrative Agent, reserved against in conformity with GAAP)
other than liabilities that are for money borrowed or are evidenced by bonds,
debentures, notes or other similar instruments or (y) any obligations of such
Person under any Borrower Reinsurance Agreement or any Primary Policy.
     Default. Any event which would, with the giving of notice or the lapse of
time, constitute an Event of Default.
     Default Rate. (a) When used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; and (b) when used with respect

6



--------------------------------------------------------------------------------



 



to Letter of Credit Fees, a rate equal to the applicable Letter of Credit Fee
plus 2% per annum, in all cases to the fullest extent permitted by applicable
laws.
     Delinquent Lender. See §12.5.3.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Dollar Equivalent. At any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or Fronting Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
     Eligible Assignee. Any of (a) a Lender, (b) an Affiliate of a Lender or
(c) a financial institution having a senior unsecured debt rating of not less
than “A”, or its equivalent, by S&P and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and the Fronting Bank
and (ii) unless a Default or an Event of Default has occurred and is continuing,
the Borrower (with each such approval not to be unreasonably withheld or
delayed); provided, however, that in all cases such assignee must be a NAIC
Approved Bank unless the Borrower and the Fronting Bank have agreed that such
assignee may become a Participating Bank.
     Eligible Collateral. ABSs, Cash, Cash Equivalents, Corporate Securities,
Federal Agency Debt, Government Debt, MBS Investments and Municipal Securities
which (a) are denominated in Dollars, (b) except in the case of Cash and Cash
Equivalents, have the required rating and/or maximum tenor as set forth on
Schedule 1.2, (c) are capable of being marked to market on a daily basis and
(d) are held in the Collateral Account.
     Event of Default. See §11.1.
     Existing Letters of Credit. See §2.1.1.
     Fair Market Value. (a) With respect to any Government Debt, Federal Agency
Debt, or other publicly-traded security (other than those set forth in clause
(b)) the closing price for such security on Bloomberg, Inc. or, if Bloomberg,
Inc. is not available, another quotation service reasonably acceptable to the
Administrative Agent, (b) with respect to Cash and Cash Equivalents, the amounts
thereof, and (c) with respect to any Eligible Collateral (other than those set
forth in clauses (a), and (b)), the price for such Eligible Collateral on the
date of calculation obtained from a generally recognized source approved by the
Administrative Agent or the most recent bid quotation from such approved source
(or, if no generally recognized source exists as to such Eligible Collateral,
any other source specified by the Borrower to which the Administrative Agent
does not reasonably object).
     Federal Agency. Any of the following agencies of the federal government of
the United States: (a) Government National Mortgage Association; (b) the
Export-Import Bank of the United States; (c) the Farmers Home Administration, an
agency of the United States Department of Agriculture; (d) the United States
General Services Administration; (e) the United States Maritime Administration;
(f) the United States Small Business Administration; (g) the

7



--------------------------------------------------------------------------------



 



Commodity Credit Corporation; (h) the Rural Electrification Administration;
(i) the Rural Telephone Bank; (j) Washington Metropolitan Area Transit
Authority; (k) the Federal Home Loan Mortgage Corporation; (l) the Federal
National Mortgage Association; (m) the Federal Housing Finance Board; (n) the
Federal Home Loan Bank; and (o) such other federal agencies as are reasonably
acceptable to the Administrative Agent.
     Federal Agency Debt. Evidence of Freely Transferable Debt issued by a
Federal Agency.
     Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     Fee Letter. The fee letter dated as of May 10, 2007 among the Borrower, the
Administrative Agent and Banc of America Securities LLC.
     Fees. The Letter of Credit Fee and the Commitment Fee.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Freely Transferable. Securities which are freely transferable and traded in
established and recognized markets and as to which there are readily available
price quotations.
     Fronted Letters of Credit. Any Letter of Credit which is issued by the
Fronting Bank pursuant to § 2.1.1.
     Fronting Bank. Bank of America in its capacity as an issuer of (a) Fronted
Letters of Credit and (b) Several Letters of Credit on behalf of each
Participating Bank.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. (a) When used in §6,
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Parent reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the

8



--------------------------------------------------------------------------------



 



principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time, and (ii) consistently
applied with past financial statements of the Parent adopting the same
principles, provided that in each case referred to in this definition of “GAAP”
a certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, memorandum of association, certificate of formation,
or, as the case may be, certificate of limited partnership, its by-laws,
operating agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government or any court or arbitrator.
     Government Debt. Freely Transferable Debt issued by the U.S. Treasury
Department or backed by the full faith and credit of the United States.
     Hedging Obligations. With respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements and interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements), designed to protect such
Person against fluctuations in interest rates or currency exchange rates. Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under each hedging agreement (determined on the mark-to-market value for
such agreement based upon a readily available quotation provided by a recognized
dealer in such type of hedging agreement).
     Hybrid Securities. Any securities directly or indirectly issued by the
Parent or any trust or other entity formed by the Parent that are treated as
hybrid capital by S&P including, without limitation, the $100,000,000 trust
preferred securities issued on January 6, 2006.
     Indemnified Persons. See §14.5(a)
     Indemnitee. See §14.4
     Individual Outstandings. As to any Lender, such Lender’s Commitment
Percentage of the Total Outstandings as of such date.
     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.

9



--------------------------------------------------------------------------------



 



     Insurance Subsidiary. The Borrower and any other Subsidiary of the Parent
created after the Closing Date which is licensed by any Governmental Authority
to engage in the insurance business.
     Issuer. With respect to any Letter of Credit, the Person or Persons who
have issued such Letter of Credit. In the case of Fronted Letters, the Fronting
Bank shall be the Issuer. In the case of Several Letters of Credit, each Lender
who is shown on such Several Letter of Credit as having a “Commitment Share”
shall be an Issuer.
     LC Administrator. Bank of America’s Letter of Credit Operations located at
One Fleet Way, Scranton, PA 18507, together with any replacement LC
Administrator arising under Section 12.9.
     Lender Affiliate. With respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.
     Lenders. The lending institutions executing this Reimbursement and Pledge
Agreement as a Lender and any other Person who becomes an assignee of any rights
and obligations of a Lender pursuant to §13.
     Letters of Credit. See §2.1.1.
     Letter of Credit Application. An application and agreement for the issuance
and amendment of a Letter of Credit in the form from time to time in use by the
Applicable Issuing Party.
     Letter of Credit Fee. See §2.4.2.
     Letter of Credit Participation. See §2.2.3.
     Leverage Ratio. The ratio, expressed as a percentage, of (a) Consolidated
Debt to (b) Consolidated Net Worth plus Consolidated Debt.
     Lien. When used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.
     Lloyd’s. Lloyd’s of London or members of its syndicate.
     Loan Documents. This Reimbursement and Pledge Agreement, the Letter of
Credit Applications, the Letters of Credit, the Fee Letter and each Control
Agreement.

10



--------------------------------------------------------------------------------



 



     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:
     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of (i) the Borrower
individually, (ii) the Borrower and its Subsidiaries, taken as a whole or
(iii) the Parent and its Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of the Borrower to perform any
of its Obligations under any of the Loan Documents to which it is a party; or
     (c) any impairment of the validity, binding effect or enforceability of
this Reimbursement and Pledge Agreement or any of the other Loan Documents
(other than a Letter of Credit), any impairment of the rights, remedies or
benefits available to the Administrative Agent or any Lender under any Loan
Document or any impairment of the attachment, perfection or priority of any lien
of the Administrative Agent under this Reimbursement and Pledge Agreement other
than (i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 and (ii) the Custodial Lien and Set-Off
Rights.
In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect.
     Material Party. Each of (a) the Borrower, (b) any Insurance Subsidiary of
the Borrower, and (c) any Subsidiary of the Borrower which is not an Insurance
Subsidiary whose (i) total assets are 15% or more of the total assets of the
Borrower and its consolidated Subsidiaries (including such Subsidiary) in each
case as set forth on the most recent fiscal year end balance sheet of such
Subsidiary and the Borrower and its consolidated Subsidiaries, respectively, and
computed in accordance with GAAP, and (ii) total revenues are 15% or more of the
total revenues of the Borrower and its consolidated Subsidiaries (including such
Subsidiary), in each case as set forth on the most recent fiscal year-end income
statements of such Subsidiary and the Borrower and its consolidated
Subsidiaries, respectively, and computed in accordance with GAAP.
     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.
     MBS (Agency Pass-Throughs). Any instrument, issued by the Federal National
Mortgage Association, the Government National Mortgage Association or the
Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

11



--------------------------------------------------------------------------------



 



     MBS (Agency CMOs). Collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.
     MBS Investments. MBS (Agency CMOs) which constitute TACs, PACs and
Sequentials and shall not include Support Tranches and MBS (Agency
Pass-Throughs). The maximum weighted average life of any single MBS Investment
shall not exceed 10 years.
     Municipal Securities. Publicly traded debt securities issued by any state
or municipality located in the United States.
     NAIC Approved Bank. Any bank listed on the most current list of banks
approved by the Securities Valuation Office of the National Association of
Insurance Commissioners and acting through the branch so listed.
     Net Worth. With respect to any Person, the consolidated net worth of such
Person calculated in accordance with GAAP.
     Notice of Exclusive Control. A written notice, in the form attached to the
Control Agreement as Exhibit B, given by the Administrative Agent to the
Custodian upon an Event of Default that the Administrative Agent is exercising
sole and exclusive control of the Collateral Account and the Pledged Collateral
credited thereto.
     Obligations. All indebtedness, obligations and liabilities of the Borrower
to any of the Lenders, the LC Administrator, the Fronting Bank and the
Administrative Agent, individually or collectively, existing on the date of this
Reimbursement and Pledge Agreement or arising thereafter, direct or indirect,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising or incurred under this Reimbursement and Pledge
Agreement or any of the other Loan Documents or in respect of any Reimbursement
Obligations incurred under any Letter of Credit or other instrument at any time
evidencing any thereof and arising by contract, operation of law or otherwise.
     Participant. See §13.4.
     Participating Bank. From time to time with respect to Several Letters of
Credit, each Lender for whose Commitment Percentage the Fronting Bank has agreed
to be liable.
     Parent. Montpelier Re Holdings Ltd., a Bermuda holding company.
     Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, firm, trust, joint venture, joint stock company,
other unincorporated association, or other legal entity, and any Governmental
Authority, each whether acting in an individual, fiduciary or other capacity.
     Platform is defined in §6.4.
     Pledged Collateral. See §4.1.

12



--------------------------------------------------------------------------------



 



     Pledged Collateral Certificate. See §6.4(e).
     Pounds Sterling or £. The lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
     Primary Policies. Any insurance policies issued by the Borrower or any
other Insurance Subsidiary.
     Register. See §13.3.
     Release Amount. See §4.7.
     Reimbursement and Pledge Agreement. This Letter of Credit Reimbursement and
Pledge Agreement.
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Applicable Issuing Party and the Lenders on account of any drawing under any
Letter of Credit as provided in §2.2.
     Related Parties. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
     Required Lenders. As of any date, the Lenders whose aggregate Commitments
constitutes at least fifty-one percent (51%) of the Total Commitment or, if the
Commitments have been terminated, the Lenders whose Individual Outstandings
constitute at least fifty-one percent (51%) of the Total Outstandings, provided
that the Commitment of, and the Individual Outstandings held or deemed held by,
any Delinquent Lender shall be excluded for purposes of making a determination
of Required Lenders.
     Responsible Officer. The president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller or any
vice-president of the Borrower.
     Retrocession Agreements. Any agreement, treaty, certificate or other
arrangement whereby the Borrower or any other Insurance Subsidiary cedes to
another insurer all or part of the Borrower’s or such Insurance Subsidiary’s
liability under a policy or policies of insurance reinsured by the Borrower or
such Insurance Subsidiary.
     Revaluation Date. With respect to any Letter of Credit, each of the
following: (i) each date of issuance or extension or renewal of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Fronting Bank under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of the Existing Letters of Credit, the Closing Date,
(v) the first Business Day of each month and (vi) such additional dates as the
Administrative Agent or the Fronting Bank shall determine or the Required
Lenders shall require.
     S&P. Standard & Poor’s Ratings Group.

13



--------------------------------------------------------------------------------



 



     Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Fronting Bank, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.
     Several Letters of Credit. Letters of Credit issued severally by the
Lenders substantially in the form of Exhibit E with such changes therein as the
LC Administrator determines is not adverse to the interests of the Lenders.
     Spot Rate. For a currency, the rate determined by the Administrative Agent
or the Fronting Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Fronting
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Fronting Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority (by number of votes) of
the outstanding Voting Stock; provided, however, that Blue Ocean Re Holdings
Ltd. will not be considered a Subsidiary.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time.
     Total Outstandings. The sum of the Dollar Equivalent of the Maximum Drawing
Amount plus the Dollar Equivalent of the total Unpaid Reimbursement Obligation
with respect to Letters of Credit on such date after giving effect to any Credit
Extensions pursuant to §2.1.1 and repayment of Reimbursement Obligations with
respect to Letters of Credit on such date.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Applicable Issuing Party and/or the Lenders, as
applicable on the date specified in, and in accordance with, §2.2; provided
however that solely for purposes of calculating the Total Outstandings and any
component thereof, Reimbursement Obligations which have been paid by application
of proceeds of Pledged Collateral by the Administrative Agent shall not
constitute Unpaid Reimbursement Obligations.
     Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or

14



--------------------------------------------------------------------------------



 



other business entity involved, whether or not the right so to vote exists by
reason of the happening of a contingency.
     1.2 Rules of Interpretation.
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms or the terms of this Reimbursement and Pledge
Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification to
such law.
          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
          (h) Reference to a particular “§” refers to that section of this
Reimbursement and Pledge Agreement unless otherwise indicated.
          (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Reimbursement and Pledge Agreement as a whole and not to any
particular section or subdivision of this Reimbursement and Pledge Agreement.
          (j) Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
          (k) This Reimbursement and Pledge Agreement may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
          (l) This Reimbursement and Pledge Agreement is the result of
negotiation among, and has been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and is the product of discussions and
negotiations among all parties. Accordingly, this

15



--------------------------------------------------------------------------------



 



Reimbursement and Pledge Agreement is not intended to be construed against the
Administrative Agent, the Borrower, the Fronting Bank, the LC Administrator or
any of the Lenders merely on account of the Administrative Agent’s, the
Borrower’s, the Fronting Bank’s, the LC Administrator’s or any Lender’s
involvement in the preparation of such documents.
     1.3 Exchange Rates. The Administrative Agent or the Fronting Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and Total
Outstandings denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Fronting Bank, as
applicable.
     1.4 Times of Day. Unless otherwise specified, all references to times of
day shall be references to Eastern time (daylight or standard), as applicable.
2. COMMITMENTS, LETTERS OF CREDIT.
     2.1 Commitments of Lenders.
          2.1.1 Commitment. On and subject to the terms and conditions of this
Reimbursement and Pledge Agreement, (a) the Fronting Bank agrees to issue,
extend and renew for the account of the Borrower one or more standby letters of
credit (a “Letter of Credit”) from time to time before the Commitment
Termination Date, (b) each Lender hereby agrees to issue severally, and for
itself alone, Several Letters of Credit at the request of and for the account of
the Borrower from time to time before the Commitment Termination Date in such
Lender’s Commitment Percentage of such aggregate stated amounts of Several
Letters of Credit, (c) each Lender hereby agrees to purchase Letter of Credit
Participations in the obligations of the Fronting Bank under Letters of Credit
that are Fronted Letters of Credit as more fully set forth in §2.2, and (d) with
respect to Several Letters of Credit, the Fronting Bank hereby agrees that it
shall be severally (and not jointly) liable for an amount equal to its
Commitment Percentage plus each Participating Bank’s Commitment Percentage and
each Participating Bank hereby agrees to purchase Letter of Credit
Participations in the obligations of the Fronting Bank under any such Several
Letter of Credit in an amount equal to such Participating Bank’s Commitment
Percentage; provided however, that after giving effect to any Credit Extension
pursuant to this §2.1.1, (x) the sum of the Total Outstandings shall not exceed
the Total Commitment, and (y) the Total Outstandings shall not exceed the
Collateral Coverage Amount. The Borrower, the Fronting Bank and the Lenders
agree that on and after the Closing Date, the Letters of Credit listed on
Schedule 2.1.1 (the “Existing Letters of Credit”) shall be Letters of Credit
hereunder and shall cease to be outstanding under that certain Amended and
Restated Letter of Credit Reimbursement and Pledge Agreement dated as of June 9,
2006 among the Borrower, the Administrative Agent and various financial
institutions.
          2.1.2 Increase in Commitments.

16



--------------------------------------------------------------------------------



 



          (a) Upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Total Commitment by an amount (for all such requests) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $50,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
          (b) Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Commitment Percentage of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment.
          (c) The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent and the Fronting Bank (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
          (d) Any increase in the Total Commitment shall be subject to the
following conditions precedent: (i) as of the proposed effective date of the
increase in the Total Commitment and after giving effect to such increase, all
representations and warranties shall be true and correct in all material
respects as though made on such date (unless such representation and warranty is
made as of a specific date, in which case, such representation and warranty
shall be true and correct as of such date) and no event shall have occurred and
then be continuing which constitutes a Default or Event of Default; (ii) the
Borrower, the Administrative Agent and each Eligible Assignee which shall have
agreed to provide a “Commitment” in support of such increase in the Total
Commitment, shall have executed and delivered a joinder agreement in a form
reasonably acceptable to the Administrative Agent; (iii) to the extent
reasonably required by the Administrative Agent, counsel for the Borrower shall
have provided to the Administrative Agent a supplemental opinion in form and
substance reasonably satisfactory to the Administrative Agent; (iv) the Lenders
and any Eligible Assignee(s) shall otherwise have executed and delivered such
other instruments and documents as the Administrative Agent shall have
reasonably requested in connection with such increase; (v) the Borrower shall
have executed and delivered all corporate authority documents that the
Administrative Agent shall have reasonably requested in connection with such
increase; and (vi) if applicable, the LC Administrator shall have delivered to
the respective beneficiaries of outstanding Several Letters of Credit amendments
(or, in the case of any Several Letter of Credit issued individually by the
Lenders, a replacement Several Letter of Credit in exchange for and the return
or cancellation of the original Several Letter of Credit) which reflect any
changes in the Lenders and/or the Commitment Percentages resulting from such
increase. Upon satisfaction of the conditions precedent to any increase in the
Total Commitment, the Administrative Agent shall promptly advise the Borrower
and each Lender of the effective date of such increase. In addition, on the
effective date, the Administrative Agent shall replace the existing Schedule 1.1
attached hereto

17



--------------------------------------------------------------------------------



 



with a revised Schedule 1.1 reflecting such new Total Commitment and each
Lender’s Commitment. Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder. It is understood that any increase in the amount of the Commitments
pursuant to this §2.1.2 shall not constitute an amendment of this Reimbursement
and Pledge Agreement.
          2.1.3 Voluntary Commitment Reductions. The Borrower shall have the
right at any time and from time to time upon three (3) Business Days prior
written notice to the Administrative Agent to reduce by a minimum amount of
$10,000,000 and in multiples of $1,000,000 in excess thereof, or to terminate
entirely, the Total Commitment whereupon the Commitments of the Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, terminated as the case may be provided
that the Total Commitment may not be reduced to an amount below the Total
Outstanding. Promptly after receiving any notice of the Borrower delivered
pursuant to this §2.1.3, the Administrative Agent will notify the Lenders of the
substance thereof. No reduction or termination of the Commitments may be
reinstated.
     2.2 Procedures for Issuance and Amendment of Letters of Credit.
          2.2.1 Issuance Procedures.
          (a) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to (x) the Fronting Bank, in the
case of Fronted Letters of Credit and (y) the LC Administrator, in the case of
Several Letters of Credit (with a copy in each case to the Administrative Agent)
by hard copy or electronically in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Applicable Issuing
Party and the Administrative Agent (i) not later than 11:00 a.m. at least two
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, of any Fronted Letter of Credit denominated in Dollars, (ii) not
later than 11:00 a.m. at least three Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Several Letter of
Credit denominated in Dollars, and (iii) not later than 11:00 a.m. at least four
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in an Alternative Currency; or
in each case such earlier date and time as the Administrative Agent and the
Applicable Issuing Party may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof (which shall not be Lloyd’s); (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) whether such Letter of Credit is to be issued as a
Fronted Letter of Credit or a Several Letter of Credit (it being agreed that
(x) all Letters of Credit denominated in an Alternative Currency will be Fronted
Letters of Credit and (y) in the event a Lender advises the Administrative Agent
and the LC Administrator that such Lender is unable (due to regulatory
restrictions or other legal impediments) to issue a Several Letter of Credit
because of its relationship to the beneficiary, such Lender shall be a
Participating

18



--------------------------------------------------------------------------------



 



Bank in such Several Letter of Credit); and (H) such other matters as the
Applicable Issuing Party may require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Applicable Issuing Party (w) the
Letter of Credit to be amended; (x) the proposed date of amendment thereof
(which shall be a Business Day); (y) the nature of the proposed amendment; and
(z) such other matters as the Applicable Issuing Party may require.
Additionally, the Borrower shall furnish to the Applicable Issuing Party and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment as the Applicable Issuing Party
or the Administrative Agent may require.
          (b) Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the Applicable
Issuing Party will provide the Administrative Agent with a copy thereof. Unless
the Applicable Issuing Party has received written notice from any Lender, the
Fronting Bank, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in §10 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
Applicable Issuing Party, shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with its usual and customary business
practices.
          (c) The LC Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Lender, provided that, upon request of the Borrower, such
Several Letter of Credit or amendment will be executed by each Lender. The LC
Administrator shall use the Commitment Percentage of each Lender as its
“Commitment Share” under each Several Letter of Credit provided that the
Fronting Bank shall be severally (and not jointly) liable for an amount equal to
its Commitment Percentage plus the Commitment Percentage of each Participating
Bank. The LC Administrator shall not amend any Several Letter of Credit to
change the “Commitment Shares” of an Issuer or add or delete an Issuer liable
thereunder unless such amendment is done in connection with an assignment, a
change in the Lenders and/or the Commitment Percentages as a result of any
increase in the Total Commitment pursuant to §2.1.2 or any other addition or
replacement of a Lender in accordance with the terms of this Reimbursement and
Pledge Agreement. The status of a Lender as a Participating Bank at any time
shall be determined solely by the Fronting Bank and such Lender. In the event a
Lender becomes a Participating Bank or ceases to be a Participating Bank, the LC
Administrator is authorized to amend each Several Letter of Credit to reflect
such change in status. Fees owed by the Borrower with respect to any
Participating Bank to the Fronting Bank pursuant to the Fee Letter shall accrue
only during such period as such Lender is a Participating Bank with respect to
any such Several Letter of Credit. Each Lender hereby irrevocably constitutes
and appoints the LC Administrator its true and lawful attorney-in-fact for and
on behalf of such Lender with full power of substitution and revocation in its
own name or in the name of the LC Administrator to issue, execute and deliver,
as the case may be, each Several Letter of Credit and each amendment to a
Several Letter of Credit and to carry out the purposes of this Reimbursement and
Pledge Agreement with respect to Several Letters of Credit.

19



--------------------------------------------------------------------------------



 



          (d) If the Borrower so requests in any applicable Letter of Credit
Application, the Applicable Issuing Party may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Applicable Issuing Party, to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Applicable Issuing Party, the
Borrower shall not be required to make a specific request to the Applicable
Issuing Party for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Applicable Issuing Party to permit the extension of such Letter of
Credit at any time to an expiry date not later than one year after the
Commitment Termination Date; provided, however, that the Applicable Issuing
Party shall not permit any such extension if (A) the Applicable Issuing Party
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of §2.2.2 or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent, the Fronting Bank, any Lender or the Borrower that one or
more of the applicable conditions specified in §10 is not then satisfied, and in
each such case directing the Applicable Issuing Party not to permit such
extension.
          (e) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Applicable Issuing Party will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment
          2.2.2 Terms of Letters of Credit.
          (a) Each Letter of Credit issued, extended or renewed hereunder shall,
among other things, (i) provide for the payment of sight drafts for honor
thereunder when presented in accordance with the terms thereof and when
accompanied by the documents described therein, and (ii) be issued in Dollars or
Canadian Dollars and have an expiry date no later than the date which is one
(1) year from the date of issuance of such Letter of Credit. Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Applicable Issuing Party in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the “Uniform Customs”) or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Applicable Issuing
Party in the ordinary course of its business as standby letter of credit issuers
and in effect at the time of issuance of such Letter of Credit, in each case to
the extent not inconsistent with New York law. Letters of Credit may be issued
at any time prior to the Commitment Termination Date. In the event of any
conflict between the terms of any Letter of Credit Application and this
Reimbursement and Pledge Agreement, the terms of this Reimbursement and Pledge
Agreement shall govern. Letters of Credit denominated in Alternative Currencies,
shall be issued in a minimum Alternative

20



--------------------------------------------------------------------------------



 



Currency Equivalent of $100,000 and all Letters of Credit denominated in Dollars
shall be issued in a minimum face amount of $1,000.
          (b) An Issuer shall not be under any obligation to issue any Letter of
Credit and no Lender shall have any obligation to participate in any Letter of
Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain an Issuer from
issuing such Letter of Credit, or any law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon such Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such Issuer in good faith deems material to it;
     (ii) the issuance of such Letter of Credit would violate any laws or one or
more policies of such Issuer applicable to letters of credit generally;
     (iii) a default of any Lender’s obligations to fund under §2.2.6 exists or
any Lender is at such time a Delinquent Lender hereunder, unless the Fronting
Bank has entered into satisfactory arrangements with the Borrower or such Lender
to eliminate the Fronting Bank’s risk with respect to such Lender.
          (c) An Issuer shall be under no obligation to amend any Letter of
Credit if (i) such Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything to the contrary contained
herein, in no event will the Fronting Bank be obligated to amend any Letter of
Credit issued for the benefit of Lloyd’s (other than an amendment to decrease
the Maximum Drawing Amount thereunder) or extend the expiry date thereof.
          2.2.3 Reimbursement Obligations of Lenders.
          (a) Each Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Commitment
Percentage to reimburse the Fronting Bank on demand for the amount of each draft
paid by the Fronting Bank under each Fronted Letter of Credit, required to be
funded by it, to the extent that such amount is not reimbursed by the Borrower
pursuant to §2.2.5 (such agreement for a Lender being called herein the “Letter
of Credit Participation” of such Lender).
          (b) Each Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Commitment
Percentage, as the case may be, to fund each Several Letter of Credit (or, in
the case of a Participating Lender, its Letter of Credit

21



--------------------------------------------------------------------------------



 



Participation owed to the Fronting Bank) on demand for the amount of each draft
received by the LC Administrator, to the extent that such amount is not
reimbursed by the Borrower pursuant to §2.2.5.
          2.2.4 Participations of Lenders. Each such payment made by a Lender
shall be treated as the purchase by such Lender of a participating interest in
the Borrower’s Reimbursement Obligation under §2.2.5 in an amount equal to such
payment. Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §2.2.6.
          2.2.5 Reimbursement Obligation of the Borrower. In order to induce
each of the Fronting Bank and the LC Administrator (on behalf of the Lenders) to
issue, extend and renew each Letter of Credit and the Lenders to participate
therein, the Borrower hereby agrees:
          (a) to reimburse or pay to the Applicable Issuing Party for the
account of the Applicable Issuing Party or (as the case may be) the applicable
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Applicable Issuing Party hereunder, on each date that any draft presented
under such Letter of Credit is honored by the Applicable Issuing Party, the
Dollar Equivalent as of the date and for the amount paid by such Person under or
with respect to such Letter of Credit, provided, that, the failure of the
Borrower to immediately reimburse such Person for amounts due pursuant to this
§2.2.5(a) shall be an Event of Default and upon the occurrence of such Event of
Default, the Administrative Agent may issue a Notice of Exclusive Control and
apply all or any portion of the Pledged Collateral towards the payment
obligations described herein, and
          (b) that the Administrative Agent may, upon the acceleration of the
Obligations in accordance with §11, exercise all rights and remedies in respect
of the Pledged Collateral and any proceeds thereof, to collect an amount equal
to the Dollar Equivalent of the then outstanding Obligations.
          Each payment contemplated by §2.2.5(a) shall be made to the Applicable
Issuing Party at such Applicable Issuing Party’s Office in immediately available
funds. Interest on any and all amounts remaining unpaid by the Borrower under
this §2.2.5 at any time from the date such amounts become due and payable
(whether as stated in this §2.2.5, by acceleration or otherwise) until payment
in full (whether before or after judgment) shall be payable to the
Administrative Agent on demand at the rate specified in §2.2.6. Any Pledged
Collateral or proceeds thereof collected by the Administrative Agent may be, at
the Administrative Agent’s sole discretion, converted into the applicable
Alternative Currency, with any such conversion costs being considered a
collection expense and added to the Obligations. All payments of Fees, interest
and Reimbursement Obligations to the Lenders shall be made in Dollars even if
the underlying Letter of Credit is denominated in an Alternative Currency.
          2.2.6 Letter of Credit Payments.
          (a) If any draft shall be presented or other demand for payment shall
be made under any Letter of Credit, the Applicable Issuing Party, shall notify
the Borrower of the date and amount of the draft presented or demand for payment
and of the date and time when it

22



--------------------------------------------------------------------------------



 



expects to pay such draft or honor such demand for payment. If the Borrower
fails to reimburse such Person as provided in §2.2.5 or if the Administrative
Agent is unable to effect such reimbursement through the application of the
Pledged Collateral, on the date that such draft is paid or other payment is made
by the Applicable Issuing Party, the Applicable Issuing Party may at any time
thereafter notify the Lenders as the case may be of the amount of any such
Unpaid Reimbursement Obligation plus any administrative, processing or similar
fees customarily charged by the Applicable Issuing Party in connection with the
foregoing. No later than 3:00 p.m. on the Business Day next following the
receipt of such notice, each Lender shall make available to the Applicable
Issuing Party, in Dollars, at the Administrative Agent’s Office, in immediately
available funds, such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation plus any administrative, processing or similar fees
customarily charged by the Applicable Issuing Party in connection with the
foregoing. The responsibility of each Applicable Issuing Party to the Borrower
and the Lenders shall be only to determine that the documents (including each
draft) delivered under each Letter of Credit in connection with such presentment
shall be in conformity in all material respects with such Letter of Credit.
          (b) Each Lender’s obligation to (x) reimburse the Fronting Bank, in
the case of Fronted Letters of Credit or (y) provide the LC Administrator with
funds in an amount equal to its several obligation, in the case of Several
Letters of Credit, for amounts drawn under Letters of Credit as contemplated by
this §2.2.6, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Fronting Bank, the LC
Administrator, the Borrower, the Parent or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such payment by a Lender shall relieve or otherwise impair the obligation of
the Borrower to reimburse the Applicable Issuing Party for the amount of any
payment made by such Person under any Letter of Credit, together with interest
as provided herein.
          (c) If any Lender fails to make available to the Administrative Agent
for the account of the Applicable Issuing Party any amount required to be paid
by such Lender pursuant to the foregoing provisions of this §2.2.6 by the time
specified, the Applicable Issuing Party shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Person at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect
plus any administrative, processing or similar fees customarily charged by the
Applicable Issuing Party in connection with the foregoing. A certificate of the
Applicable Issuing Party submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
          (d) Repayment of Participations.
     (i) At any time after the Fronting Bank or the LC Administrator has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s payment in accordance with §2.2.6(a), if the Administrative Agent
receives for the account of the Applicable Issuing Party any payment in respect
of the related Unpaid

23



--------------------------------------------------------------------------------



 



Reimbursement Obligation or interest thereon (whether directly from the Borrower
or otherwise, including proceeds of Pledged Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its applicable percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time such Lender’s payment was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Fronting Bank or the LC Administrator is required to be returned under any
of the circumstances described in §3.1.3 or otherwise (including pursuant to any
settlement entered into by the Applicable Issuing Party in its discretion), each
Lender shall pay to the Administrative Agent for the account of the Applicable
Issuing Party its applicable percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.
          2.2.7 Obligations Absolute. (a) The Borrower’s obligations under this
§2.2 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the Fronting Bank, the
LC Administrator, the Administrative Agent, any Lender or any beneficiary of a
Letter of Credit. The Borrower further agrees with the Fronting Bank, the LC
Administrator and the Lenders that the Fronting Bank, the LC Administrator and
the other Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under §2.2.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Fronting Bank, the LC Administrator and the Lenders
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Fronting Bank, the LC Administrator or any
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith and in the absence of gross negligence and
willful misconduct, shall be binding upon the Borrower and shall not result in
any liability on the part of the Fronting Bank, the LC Administrator or any
Lender to the Borrower.
     2.3 Reliance by Fronting Bank and LC Administrator. To the extent not
inconsistent with §2.2.6, each of the Fronting Bank and the LC Administrator
shall be entitled to rely, and shall be fully protected in relying upon, any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Person. Each of the Fronting Bank and the LC
Administrator shall be fully justified in failing or refusing to take any action
under this Reimbursement and Pledge Agreement unless it shall first have
received such

24



--------------------------------------------------------------------------------



 



advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Fronting Bank and
the LC Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Reimbursement and Pledge Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of a Letter of Credit Participation.
     2.4 Fees; Interest.
          2.4.1 Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Commitment Fee”) equal
to (a) 0.08% per annum times the actual daily amount by which the Commitment
exceeds the Total Outstandings. The Commitment Fee shall accrue at all times
from the Closing Date to the Commitment Termination Date, including at any time
during which one or more of the conditions in §10 is not met, and shall be due
and payable quarterly in arrears on the last business day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, with a final payment on the Commitment Termination Date.
          2.4.2 Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a Letter of Credit Fee (the “Letter of Credit
Fee”) calculated based on the face amount of each outstanding Letter of Credit
at a rate equal to Letters of Credit, twenty-two and one-half one hundredths of
one percent (.225%) per annum, times the Dollar Equivalent of the actual daily
maximum amount available to be drawn under such Letter of Credit. The Letter of
Credit Fee shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the last business day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
on the applicable Commitment Termination Date and thereafter on demand. The
Borrower shall also pay to each LC Administrator, for its own account, the LC
Administrator’s customary or scheduled costs of issuance and usual and customary
costs of, amendment, negotiation or document examination with respect to the
Letters of Credit and such other amount as may be set forth in the Fee Letter.
          2.4.3 Fees Payable Pursuant to the Fee Letter. The Borrower agrees to
pay to the Administrative Agent, the Fronting Bank and Banc of America
Securities LLC the fees set forth in the Fee Letter.
          2.4.4 Fees Under Existing Agreement. All commitment fees with respect
to Tranche A and letter of credit fees with respect to all Tranche A Letters of
Credit outstanding under Tranche A of the Amended and Restated Credit Agreement
dated as of June 9, 2006, accrued through the Amendment Effective Date shall be
paid in full on the Closing Date.
          2.4.5 Interest.

25



--------------------------------------------------------------------------------



 



          (a) (i) If any Reimbursement Obligation is not paid when due, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.
     (i) If any amount (other than a Reimbursement Obligation) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
     (ii) Upon the request of the Required Lenders, while any Event of Default
exists, (A) the Borrower shall pay interest on the principal amount of all
Unpaid Reimbursement Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable laws and (B) the Letter of Credit Fees shall accrue at the Default
Rate.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
          (b) Interest on Reimbursement Obligations shall be payable upon the
date of repayment and upon demand.
          (c) Interest hereunder shall be due and payable before and after
judgment and before and after the commencement of any proceeding referred to in
§11.1(n) or (p).
          2.4.6 Computation of Interest and Fees. All computations of interest
when the Base Rate is determined by the Administrative Agent’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of Fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Unpaid Reimbursement Obligation for
the day on which the Unpaid Reimbursement Obligation arises, and shall not
accrue on an Unpaid Reimbursement Obligation, or any portion thereof, for the
day on which the Unpaid Reimbursement Obligation or such portion is paid,
provided that any Unpaid Reimbursement Obligation that is repaid on the same day
on which it arises shall bear interest for one day.
3. CERTAIN GENERAL PROVISIONS.
     3.1 Payments.
          3.1.1 Payments Generally.
          (a) All payments to be made by the Borrower under any Loan Document
shall be made without condition or deduction for any counterclaim, defense,
recoupment or set-off. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such

26



--------------------------------------------------------------------------------



 



payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein.
          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Credit Extension.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
          (d) The obligations of the Lenders hereunder to fund Several Letters
of Credit and Letter of Credit Participations are several and not joint. The
failure of any Lender to fund any such Several Letter of Credit or Letter of
Credit Participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so fund a Several
Letter of Credit or purchase its Letter of Credit Participation.

27



--------------------------------------------------------------------------------



 



          (e) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Several Letter of Credit or Letter of Credit Participation in
any particular place or manner or to constitute a representation by any Lender
that it has obtained or will obtain the funds in any particular place or manner.
          3.1.2 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Several Letters of
Credit or the Letter of Credit Participation held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in Letters of Credit Issued by them, and/or such subparticipations in the Letter
of Credit Participations held by them, as the case may be, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
Several Letters of Credit or such Letter of Credit Participations, as the case
may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in §3.1.3 (including pursuant to
any settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to §14.2) with respect to such participation as fully as if
such Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Reimbursement and Pledge Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
          3.1.3 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower (including payments from the Pledged Collateral) is made
to the Administrative Agent, the Fronting Bank, the LC Administrator or any
Lender, or the Administrative Agent, the Fronting Bank, the LC Administrator or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Fronting Bank, the LC
Administrator or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
insolvency, bankruptcy or receivership proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative

28



--------------------------------------------------------------------------------



 



Agent, the Fronting Bank or the LC Administrator, as the case may be, upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, the Fronting Bank or the LC Administrator, as the case may
be, plus interest thereon from the date of such demand to the date such payment
is made at a rate per annum equal to the applicable Federal Funds Rate from time
to time in effect, in the applicable currency of such recovery or payment.
     3.2 Taxes, etc. All payments by the Borrower hereunder and under any of the
other Loan Documents shall be made free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Administrative Agent, for the
account of the Lenders or the Administrative Agent, as the case may be, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrower. The Borrower will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrower hereunder or under such other Loan Document.
     3.3 Additional Costs, etc. If any introduction of, or change in or in the
interpretation of any applicable law (which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law)), shall:
          (a) subject any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Reimbursement and Pledge
Agreement, the other Loan Documents, or such Lender’s Commitment (other than
taxes based upon or measured by the income or profits of such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent and taxes
covered by § 3.2), or
          (b) materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent of the fees or interest in respect of
the Letters of Credit or any other amounts payable to any Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent under this Reimbursement
and Pledge Agreement or any of the other Loan Documents, or

29



--------------------------------------------------------------------------------



 



          (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Reimbursement and Pledge Agreement)
any special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or letters of credit
issued by, or commitments of an office of any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent, or
          (d) impose on any Lender, the Fronting Bank, the LC Administrator or
the Administrative Agent any other conditions or requirements with respect to
this Reimbursement and Pledge Agreement, the other Loan Documents, any Letters
of Credit, such Lender’s Commitment, or any loans, letters of credit or
commitments of which such Lender’s Commitment forms a part, and the result of
any of the foregoing is
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining such Lender’s Commitment or any Letter of
Credit, or
     (ii) to reduce the amount of interest, Reimbursement Obligation or other
amount payable to such Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent hereunder on account of such Lender’s Commitment or any
Letter of Credit, or
     (iii) to require such Lender, the Fronting Bank, the LC Administrator or
the Administrative Agent to make any payment or to forego any interest or
principal or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent from the Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by such Lender,
the Fronting Bank, the LC Administrator or the Administrative Agent (as the case
may be) at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender, the LC Administrator or the Administrative Agent
such additional amounts as will be sufficient to compensate such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum, provided, that the Borrower shall not be obligated to
pay any additional amounts which were incurred by any of the Lenders, the
Fronting Bank, the LC Administrator or the Administrative Agent more than
forty-five (45) days prior to the date on which such Lender, the Fronting Bank,
the LC Administrator or the Administrative Agent, as the case may be, had
knowledge of such additional amounts. The Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent shall present a certificate setting
forth a reasonable calculation of the amount of such increased costs as per §3.5
hereof.
     3.4 Capital Adequacy. If after the date hereof any Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent determines that (a) the
adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for bank holding companies or any change in the

30



--------------------------------------------------------------------------------



 



interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender, the Fronting Bank,
the LC Administrator or the Administrative Agent or any corporation controlling
such Lender, the Fronting Bank, the LC Administrator or the Administrative Agent
with any law, governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law) of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s, the Fronting
Bank’s, the LC Administrator’s or the Administrative Agent’s commitment with
respect to any Reimbursement Obligations to a level below that which such
Lender, the Fronting Bank, the or the Administrative Agent could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s, the Fronting Bank’s, the LC Administrator’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender,
the Fronting Bank, the LC Administrator or the Administrative Agent (as the case
may be) to be material, then such Lender, LC Administrator or the Administrative
Agent may notify the Borrower of such fact. The Borrower agrees to pay such
Lender, the Fronting Bank, the LC Administrator or the Administrative Agent (as
the case may be) for the amount of such reduction in the return on capital as
and when such reduction is determined upon presentation by such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent (as the case may
be) of a certificate in accordance with §3.5 hereof; provided, that the Borrower
shall not be obligated to pay any additional amounts which were incurred by any
of the Lenders, the Fronting Bank, the LC Administrator or the Administrative
Agent more than forty-five (45) days prior to the date on which such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent, as the case may
be, had knowledge of such additional amounts. Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.
     3.5 Certificate. A certificate setting forth any additional amounts payable
pursuant to §§3.3 and 3.4 and a brief explanation of such amounts which are due,
submitted by any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent to the Borrower, shall be conclusive, absent manifest
error, that such amounts are due and owing.
     3.6 Change of Location of Lending Office; Replacement of Lender. If the
Borrower shall, as a result of the requirements of §§3.3 or 3.4, be required to
pay any Lender the additional costs referred to in such Sections and the
Borrower, in its reasonable discretion, shall deem such additional amounts to be
material, the Borrower shall have the right to (a) request in writing to such
Lender which has certified additional costs to the Borrower, with copy to the
Administrative Agent, that such Lender change the location of its lending office
in order to mitigate such additional costs and (b) if (i) such Lender does not
change the location of its lending office within sixty (60) days of receipt of
such request, or (ii) the Borrower determines, in its reasonable discretion,
after such change in the location of such lending office that any remaining
additional costs are still material, substitute another Lender who is an
Eligible Assignee for such Lender which has certified the additional costs to
the Borrower. Any such substitution shall take place in accordance with §13.2
and shall otherwise be on terms and conditions reasonably satisfactory to the
Administrative Agent, and until such time as such substitution shall be
consummated, the Borrower shall continue to pay such additional costs. Upon any
such substitution, the Borrower shall pay or cause to be paid to the Lender that
is being replaced all amounts properly demanded and unreimbursed and such Lender
will be released from liability hereunder.

31



--------------------------------------------------------------------------------



 



4. COLLATERAL SECURITY.
     4.1 Security of the Borrower. The Obligations shall be secured by a
perfected first priority security interest (subject only to (i) liens arising by
operation of law, so long as the aggregate obligations secured thereby do not
exceed $1,000,000 and (ii) the Custodial Lien and Set-Off Rights) in the
following: (a) the Collateral Account and all property held therein or any
replacement or successor account and/or any and all substitutions, additions and
accessions thereto, which shall include, but not be limited to, cash, investment
property, securities, security entitlements, securities accounts and any and all
financial assets credited to and held in the Collateral Account or any
replacement or successor account, as such property may be released or
substituted pursuant to the terms hereof; and (b) to the extent not already
included in clause (a) above, dividends, distributions, income, interest and all
proceeds of the foregoing, including, without limitation, the roll-over or
reinvested proceeds of the foregoing, whether now existing or hereafter arising
(collectively, the “Pledged Collateral”). Any delivery or transfer of any of the
Pledged Collateral to the Custodian and credited to the Collateral Account shall
be deemed a delivery or transfer to the Administrative Agent.
     4.2 Security Interest. For and in consideration of the sum of ten Dollars
($10.00) and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and for and in consideration of the
Issuers’ agreement to issue the Letters of Credit and the Lenders’ agreement to
purchase Letter of Credit Participations therein, the Borrower hereby pledges,
hypothecates, and impresses the Pledged Collateral with a lien in favor of the
Administrative Agent, on behalf of the Fronting Bank, the LC Administrator and
the Lenders, and grants to the Administrative Agent a security interest in the
Pledged Collateral, in each case to secure the punctual payment and performance
of all the Obligations. The Borrower covenants and agrees that (i) with respect
to the Pledged Collateral consisting of the Collateral Account, the property
held therein and any and all proceeds thereof, the Administrative Agent has
control and, from and after the issuance of a Notice of Exclusive Control, which
notice shall not be given unless an Event of Default has occurred and is
continuing hereunder, the Administrative Agent shall have sole and exclusive
control over such Pledged Collateral and that it shall take all such steps as
may be necessary to cause the Administrative Agent to have sole and exclusive
control over such Pledged Collateral; (ii) it shall not sell, transfer, assign,
or otherwise dispose of any of the Pledged Collateral without the prior written
consent of the Administrative Agent except in connection with substitutions,
roll-overs or reinvestments of Pledged Collateral permitted pursuant to §4.7(b)
and provided that, after giving effect to such substitutions, the Borrower is in
compliance with the covenant contained in §6.8; (iii) it shall do or cause to be
done all things necessary to preserve and keep in full force and effect the
perfected first priority security interest in the Pledged Collateral granted to
the Administrative Agent hereunder (subject to laws affecting creditor’s rights,
generally); (iv) it shall not create or permit the existence of liens or
security interests in the Pledged Collateral in favor of third parties other
than (A) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 and (B) the Custodial Lien and Set-Off
Rights; (v) it shall not take any action or omit to take any action that would
result in the termination of the Control Agreement without the prior consent of
the Administrative Agent and it shall otherwise comply in all respects with the
provisions of the Control Agreement; and (vi) with respect to the Collateral
Account, it shall not give instructions or entitlement orders to the Custodian
that would require the Custodian to advance any margin or other credit to or for
the benefit of the Borrower.

32



--------------------------------------------------------------------------------



 



     4.3 Additional Obligations. The Borrower agrees that: (1) any distribution
in kind received by the Borrower from any party for or on account of the Pledged
Collateral, including distributions of stock as a dividend or split of any of
the Pledged Collateral, shall be promptly delivered to the Administrative Agent,
for the account of the Lenders, in the form received with any required
endorsement; (2) additional collateral in form and kind satisfactory to the
Administrative Agent will be deposited by the Borrower with the Administrative
Agent, for the account of the Lenders, in accordance with §6.8; and (3) any note
or other instrument executed and delivered to the Borrower by any party to
evidence any obligation of such party with respect to the Pledged Collateral
shall be promptly delivered with any required endorsement to the Administrative
Agent. All such items shall be held by the Administrative Agent in accordance
with the terms of this Reimbursement and Pledge Agreement.
     4.4 Certain Rights and Duties of Administrative Agent and Lenders. The
Borrower acknowledges that the Administrative Agent and the Lenders have no duty
of any type with respect to the Pledged Collateral except for the use of due
care in safekeeping any of the Pledged Collateral actually in the physical
custody of the Administrative Agent or the Lenders; prior to the occurrence of
any Event of Default the Administrative Agent’s and the Lenders’ rights with
respect to the Pledged Collateral shall be limited to the Administrative Agent’s
and the Lenders’ rights as secured party and pledgee and the right to perfect
their security interest, preserve, enforce and protect the lien granted
hereunder and their interest in the Pledged Collateral. Prior to the occurrence
and continuance of any Event of Default, the Borrower shall be entitled to vote
any Pledged Collateral constituting securities or capital stock and to give
consents, waivers and ratifications in respect thereof; provided, however, that
no vote shall be cast or consent, waiver or ratification given by the Borrower
if the effect thereof would impair any of the Pledged Collateral or be
inconsistent with or result in any violation of any of the provisions of this
Reimbursement and Pledge Agreement. All such rights of the Borrower to vote and
give consents, waivers and ratifications with respect to the Pledged Collateral
shall cease upon the occurrence and continuance of an Event of Default.
     4.5 Power of Attorney, Etc. The Borrower hereby irrevocably constitutes and
appoints the Administrative Agent the true and lawful attorney-in-fact for and
on behalf of the Borrower with full power of substitution and revocation in its
own name or in the name of the Borrower to make, execute, deliver and record, as
the case may be, any and all financing statements, continuation statements,
notices of exclusive control, assignments, proofs of claim, powers of attorney,
leases, discharges or other instruments or agreements which the Administrative
Agent in its sole discretion may deem necessary or advisable to perfect,
preserve, or protect (and, after the occurrence and during the continuance of an
Event of Default, to enforce) the lien granted hereunder and the Administrative
Agent’s, the Fronting Bank’s, the LC Administrator’s and the Lenders’ interest
in the Pledged Collateral and to carry out the purposes of this Reimbursement
and Pledge Agreement, including but without limiting the generality of the
foregoing, any and all proofs of claim in bankruptcy or other insolvency
proceedings of the Borrower, with the right, upon the occurrence and during the
continuance of an Event of Default, to collect and apply to the Obligations all
distributions and dividends made on account of the Pledged Collateral. The
rights and powers conferred on the Administrative Agent by the Borrower are
expressly declared to be coupled with an interest and shall be irrevocable until
all the Obligations are paid and performed in full. A carbon, photographic, or
other reproduction of

33



--------------------------------------------------------------------------------



 



a security agreement (including this Reimbursement and Pledge Agreement) or a
financing statement is sufficient as a financing statement to the extent
permitted by applicable law.
     4.6 Release of Collateral. The Administrative Agent shall grant a release
of its lien on the Pledged Collateral:
          (a) In the event that the Collateral Coverage Amount exceeds the Total
Outstandings (such excess being referred to herein as the “Release Amount”)
then, so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall, at the request and expense of the Borrower, release
such portions of the Pledged Collateral designated by the Borrower with a fair
market value equal to the Release Amount (or such smaller amount as may be
requested by the Borrower); provided, that in no event shall the Administrative
Agent be required to release any Pledged Collateral after the occurrence and
during the continuance of an Event of Default or in an aggregate amount that is
less than five hundred thousand dollars ($500,000). In connection with any such
partial release of the Pledged Collateral, the Administrative Agent shall give
such consents as may be necessary to permit the Custodian to allow the Borrower
to withdraw the Release Amount from the Collateral Account. The Borrower agrees
to reimburse the Administrative Agent on demand for any and all out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with any
such partial release of the Pledged Collateral, including, without limitation,
reasonable attorney’s fees.
          (b) So long as the Collateral Coverage Amount exceeds the Total
Outstandings, and so long as no Event of Default has occurred and is continuing,
the Borrower may make substitutions of equal or greater value for the Pledged
Collateral; provided that such Pledged Collateral shall at all times consist of
Eligible Collateral and in connection therewith the Administrative Agent shall,
at the expense of the Borrower, release the Pledged Collateral for which the
Borrower is making a substitution. In the event that any amounts are paid or due
to be paid in respect of the Pledged Collateral (whether at scheduled maturity
or otherwise), the Borrower may give instructions to roll-over or reinvest such
amounts in Eligible Collateral, all of which shall remain Pledged Collateral
hereunder.
          (c) In the event that (i) any and all Letters of Credit are fully
drawn or expire or are returned to the Administrative Agent for cancellation,
(ii) all Reimbursement Obligations with respect to any drawings of Letters of
Credit have been fully satisfied pursuant to the provisions of this
Reimbursement and Pledge Agreement and the other Loan Documents, (iii) no other
Obligations, whether contingent or otherwise, are then outstanding and (iv) the
Total Commitments have been terminated, the Administrative Agent agrees that it
shall, after request by the Borrower and at the Borrower’s sole cost and
expense, release the Pledged Collateral from the security interest and lien
created by this Reimbursement and Pledge Agreement and shall execute, or cause
to be executed, such instruments of release and discharge as may be reasonably
requested by the Borrower.
5. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants to the Lenders, the Fronting Bank, the
LC Administrator and the Administrative Agent as follows:

34



--------------------------------------------------------------------------------



 



     5.1 Corporate Authority.
          5.1.1 Incorporation; Good Standing. The Borrower (a) is a company duly
organized, validly existing and in good standing under the laws of Bermuda,
(b) has all requisite corporate (or the equivalent company) power to own its
property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
          5.1.2 Authorization. The execution, delivery and performance of this
Reimbursement and Pledge Agreement and the other Loan Documents to which the
Borrower is, or is to become, a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of the Borrower, (b) have been duly authorized by all necessary corporate (or
the equivalent company) proceedings, (c) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which the Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower and (d) do not conflict
with any provision of the Governing Documents of, or any agreement or other
instrument binding upon, the Borrower.
          5.1.3 Enforceability. The execution and delivery of this Reimbursement
and Pledge Agreement and the other Loan Documents to which the Borrower is or is
to become a party will result in valid and legally binding obligations of the
Borrower enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights or by the application
of equitable principles relating to enforceability (regardless of whether
considered in a proceeding in equity or at law) including, without limitation,
(i) the possible unavailability of specific performance injunctive relief or any
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealings; provided that the Borrower assumes for the purposes of this
§5.1.3 that this Reimbursement and Pledge Agreement and the other Loan Documents
have been validly executed and delivered by each of the parties thereto other
than the Borrower.
     5.2 Governmental Approvals. The execution, delivery and performance by the
Borrower of this Reimbursement and Pledge Agreement and the other Loan Documents
to which the Borrower is or is to become a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.
     5.3 Financial Statements.
          5.3.1 Fiscal Year. The Parent and each of its Subsidiaries has a
fiscal (or financial) year which is the twelve months ending on December 31 of
each calendar year.
          5.3.2 Financial Statements. There has been furnished to each of the
Lenders (i) (x) a consolidated balance sheet of the Parent and its Subsidiaries
as at the Balance Sheet Date, and a consolidated statement of income of the
Parent and its Subsidiaries for the fiscal year then

35



--------------------------------------------------------------------------------



 



ended, and (y) a consolidated balance sheet of Mont Re and its Subsidiaries as
at the Balance Sheet Date and a consolidated statement of income of Mont Re and
its Subsidiaries for the fiscal year then ended and (ii) (x) a consolidated
balance sheet and consolidated statement of income of the Parent and its
Subsidiaries as at March 31, 2007 and (y) a consolidated balance sheet and
consolidated statement of income of Mont Re and its Subsidiaries as at March 31,
2007. Such balance sheet and statement of income have been prepared in
accordance with GAAP (subject, in the case of the March 31, 2007 statements, to
the absence of footnotes and year-end adjustments) and fairly present the
financial condition of the Parent and its Subsidiaries or Mont Re and its
Subsidiaries, as the case may be, as at the close of business on the date
thereof and the results of operations for the period then ended. There are no
Contingent Liabilities of the Parent or any of its Subsidiaries as of such date
involving material amounts, known to the officers of the Parent, which were not
disclosed in such balance sheet and the notes related thereto. In the event that
GAAP requires that the financial statements be presented on a combined basis,
each Borrower shall have furnished a combined balance sheet and a combined
statement of income for such Borrower and its Subsidiaries.
     5.4 No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect.
     5.5 Franchises, Patents, Copyrights, etc. The Borrower possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.
     5.6 Litigation. Except as set forth in Schedule 5.6 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Borrower or any of its Subsidiaries before any Governmental
Authority, (a) that, if adversely determined, might, either in any case or in
the aggregate, (i) have a Material Adverse Effect or (ii) materially impair the
right of the Borrower and its Subsidiaries to carry on business substantially as
now conducted by them, or result in any substantial liability not adequately
covered by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Parent and its Subsidiaries or, in the event
that GAAP requires the financial statements to be presented on a combined basis,
the combined balance sheet or (b) which question the validity of this
Reimbursement and Pledge Agreement.
     5.7 No Materially Adverse Contracts, etc. Neither the Borrower nor any of
its Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or, to the knowledge of the Responsible Officers, is expected in the
future to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of the Responsible Officers, to have any Material Adverse Effect.
     5.8 Compliance with Other Instruments, Laws, etc. Neither the Borrower nor
any of its Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a

36



--------------------------------------------------------------------------------



 



manner that could result in the imposition of substantial penalties or have a
Material Adverse Effect.
     5.9 Tax Status. The Borrower and its Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except those which the failure to file would not have a Material Adverse Effect,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or those which the
failure to pay would not have a Material Adverse Effect and (c) have set aside
on their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and none of the Responsible Officers of
the Borrower know of any basis for any such claim.
     5.10 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     5.11 Investment Company Acts. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended. The Borrower is not engaged in
the “investment business” as defined in The Investment Business Act 2003 of
Bermuda.
     5.12 Absence of Financing Statements, etc. There is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future lien
on any of the Pledged Collateral other than those in favor of the Administrative
Agent.
     5.13 Perfection of Security Interest. All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary or advisable, under applicable law, to establish
and perfect the Administrative Agent’s security interest in the Pledged
Collateral. The Administrative Agent and the Lenders acknowledge and agree that
the Pledged Collateral is subject to liens and set-off rights in favor of the
Custodian pursuant to Article V, Section 10 of the Control Agreement (the
“Custodial Lien and Set-off Rights”). The Pledged Collateral and the
Administrative Agent’s rights with respect to the Pledged Collateral are not
subject to any set-off, claims, withholdings or other defenses other than the
Custodial Lien and Set-off Rights. The Borrower is the owner of the Pledged
Collateral free from any lien, encumbrance or security interest, other than
(i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000, (ii) the Custodial Lien and Set-Off
Rights and (iii) those granted hereby.
     5.14 Use of Proceeds.
          5.14.1 General. The Borrower will obtain Letters of Credit to be
issued in the ordinary course of the Borrower’s business.

37



--------------------------------------------------------------------------------



 



          5.14.2 Regulations U and X. No portion of any Letter of Credit is to
be obtained shall be used, for the purpose of purchasing or carrying any “margin
security” or “margin stock” as such terms are used in Regulations U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
          5.14.3 Ineligible Securities. No portion of any Letter of Credit is to
be obtained shall be used, for the purpose of knowingly purchasing, or providing
credit support for the purchase of, during the underwriting or placement period
or within thirty (30) days thereafter, any Ineligible Securities underwritten or
privately placed by a Financial Affiliate.
     5.15 Subsidiaries, etc. As of the Closing Date, (a) the Parent has no
Subsidiaries other than those specifically disclosed on Schedule 5.15 and such
Schedule correctly indicates which Subsidiaries are Insurance Subsidiaries, and
Material Parties, (b) all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Person and in the amounts specified on Schedule 5.15 free and clear
of all Liens and (c) the Parent and its Subsidiaries have no equity investments
in any other corporation or entity other than those specifically disclosed on
Schedule 5.15.
     5.16 Disclosure. None of this Reimbursement and Pledge Agreement or any of
the other Loan Documents to which the Borrower is a party contains any untrue
statement of a material fact or omits to state a material fact known to the
Borrower necessary in order to make the statements herein or therein, taken as a
whole not misleading as of the date hereof or thereof. There is no fact known to
the Borrower or any of its Subsidiaries as of the date hereof which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
     5.17 Foreign Assets Control Regulations, Etc. None of the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. §
1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, neither the Borrower
nor any of its Subsidiaries (x) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (y) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
     5.18 Identification Number. The true and correct organizational
identification number of the Borrower is 31261.
6. AFFIRMATIVE COVENANTS.

38



--------------------------------------------------------------------------------



 



     The Borrower covenants and agrees that, until both the Commitment
Termination Date has occurred and all Obligations have been paid in full:
     6.1 Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the Reimbursement Obligations, Fees and all other amounts provided for
in this Reimbursement and Pledge Agreement and the other Loan Documents to which
the Borrower or any of its Subsidiaries are a party, all in accordance with the
terms of this Reimbursement and Pledge Agreement and such other Loan Documents.
     6.2 Maintenance of Office. The Borrower will maintain its registered office
at Montpelier House, 94 Pitts Bay Road, Hamilton, Bermuda HM HX, or at such
other place as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower are a party may
be given or made.
     6.3 Records and Accounts. The Borrower will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage PricewaterhouseCoopers or other independent certified
public accountants satisfactory to the Administrative Agent as the independent
certified public accountants of the Parent and its Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Parent and its Subsidiaries and the appointment in such
capacity of a successor firm as shall be satisfactory to the Administrative
Agent.
     6.4 Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Parent, (i) the consolidated
balance sheet of the Parent and its Subsidiaries and the consolidating balance
sheet of the Parent and its Subsidiaries, each as at the end of such year, and
the related consolidated statement of income and consolidated statement of cash
flow and consolidating statement of income for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and, in the case of the consolidated balance sheet and
related consolidated statement of income and consolidated statement of cash
flow, certified, without qualification and without an expression of uncertainty
as to the ability of the Parent, the Borrower or any of their Subsidiaries to
continue as going concerns, by PricewaterhouseCoopers or any other independent
certified public accountant engaged pursuant to §6.3(c) and (ii); the
consolidated balance sheet of the Borrower and its Subsidiaries and the
consolidating balance sheet of the Borrower and its Subsidiaries, each as at the
end of such year, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared

39



--------------------------------------------------------------------------------



 




in accordance with GAAP, and, in the case of the consolidated balance sheet and
related consolidated statement of income and consolidated statement of cash
flow, certified, without qualification;
          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Parent, (i) copies
of the unaudited consolidated balance sheet of the Parent and its Subsidiaries
and the unaudited consolidating balance sheet of the Parent and its
Subsidiaries, each as at the end of such quarter, and the related consolidated
statement of income and consolidated statement of cash flow and consolidating
statement of income for the portion of the Parent’s fiscal year then elapsed,
all in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of the Parent
that the information contained in such financial statements fairly presents the
financial position of the Parent and its Subsidiaries on the date thereof
(subject to year-end adjustments); and (ii) copies of the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries and the unaudited
consolidating balance sheet of the Borrower and its Subsidiaries, each as at the
end of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for the portion of the Borrower’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of the Borrower that the information contained in such financial
statements fairly presents the financial position of the Borrower and its
Subsidiaries on the date thereof (subject to year-end adjustments);
          (c) Within thirty (30) days of receipt of any audit committee report
prepared by the Borrower’s or the Parent’s accountants, if there are any
reportable events resulting in any discussion in the sections of such report
entitled “Errors or Irregularities”, “Illegal Acts” and “Misstatements Due to
Fraud”, the Borrower will provide copies of such sections to the Administrative
Agent for distribution to the Lenders;
          (d) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of the Parent in substantially the
form of Exhibit C hereto (a “Compliance Certificate”) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §8 and (if applicable) reconciliations to reflect changes in GAAP
since the Balance Sheet Date;
          (e) no later than the tenth (10th) Business Day of each month, or,
following the occurrence and during the continuance of an Event of Default, at
such other times as the Administrative Agent may request, a certificate (the
“Pledged Collateral Certificate”) substantially in the form of Exhibit D
attached hereto, signed by an officer of the Borrower, certifying compliance
with the collateral coverage requirement set forth in §6.8 and demonstrating, in
detail satisfactory to the Administrative Agent, the Fair Market Value of the
Eligible Collateral as of the last Business Day of the immediately preceding
month;
          (f) five days after the date filed with the relevant Governmental
Authority for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of the Borrower and each other Insurance Subsidiary,
a copy of the annual financial statements required

40



--------------------------------------------------------------------------------



 




to be filed with the Minister of Finance of Bermuda or such other appropriate
Governmental Authority of the jurisdiction of domicile of any Insurance
Subsidiary;
          (g) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the Securities and Exchange
Commission or sent to the stockholders of the Parent or the Borrower;
          (h) from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;
     In the event that GAAP requires the financial statements required under
clauses (a) and (b) above to be presented on a combined basis, the Borrower
shall deliver such combined and combining statements in lieu of the required
consolidated and consolidating financial statements.
     Documents required to be delivered pursuant to §6.4(a) or (b) or §6.4(g)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 14.7; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by §6.4(d) to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the Fronting Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Fronting Bank, the LC

41



--------------------------------------------------------------------------------



 



Administrator and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Parent, the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in §14.13); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
     6.5 Notices.
          6.5.1 Defaults. As soon as practicable after Responsible Officer of
the Borrower knows of the existence of any Default or Event of Default, the
Borrower will notify the Administrative Agent, in writing, of the occurrence of
such Default or Event of Default, together with a reasonably detailed
description thereof, and the actions the Borrower proposes to take with respect
thereto.
          6.5.2 Notification of Claim against Pledged Collateral. The Borrower
will, immediately upon becoming aware thereof, notify the Administrative Agent,
in writing, of any set-off, claims, withholdings or other defenses to which any
of the Pledged Collateral, or the Administrative Agent’s rights with respect to
the Pledged Collateral, are subject other than with respect to the Custodial
Lien and Set-off Rights, provided, that the Borrower will notify the
Administrative Agent hereunder of any set-off exercised by the Custodian
pursuant to the Custodial Lien and Set-off Rights.
          6.5.3 Notice of Litigation and Judgments. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within thirty (30) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower or any of its Subsidiaries or to which the
Borrower or any of its Subsidiaries is or becomes a party involving an uninsured
claim against the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect on the Borrower or any of its
Subsidiaries and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Administrative Agent, in
writing, in form and detail satisfactory to the Administrative Agent, within ten
(10) days of any final judgment not covered by insurance, against the Borrower
or any of its Subsidiaries in an amount in excess of $5,000,000.
     6.6 Legal Existence; Maintenance of Properties. The Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries.
It (i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this §6.6 shall prevent
the Borrower from

42



--------------------------------------------------------------------------------



 



discontinuing the operation of any Subsidiary or the operation and maintenance
of any of its properties or any of those of its Subsidiaries if such
discontinuance is, in the judgment of the Borrower, desirable in the conduct of
its or their business and that do not in the aggregate have a Material Adverse
Effect.
     6.7 Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, other than where failure to pay such
taxes would not result in a Material Adverse Effect; provided, that any such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Parent or such Subsidiary shall have set aside on its
books adequate reserves with respect thereto; and provided, further that the
Borrower and each Subsidiary will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached to the Pledged Collateral as security therefor.
     6.8 Collateral Coverage. The Borrower hereby covenants and agrees that the
Collateral Coverage Amount must at all times be equal to or greater than the
Total Outstandings. If at any time the Collateral Coverage Amount is less than
the Total Outstandings, then the Borrower shall promptly provide to the
Administrative Agent and pledge hereunder such additional Eligible Collateral as
may be necessary to satisfy the foregoing Collateral Coverage Amount. Failure to
do so within two (2) Business Days shall constitute an immediate and automatic
Event of Default under the terms and conditions of this Reimbursement and Pledge
Agreement. Notwithstanding the monthly reporting obligations set forth in
§6.4(e), the covenant contained herein shall be tested at all times.
     6.9 Inspection of Properties and Books, etc.
          6.9.1 General. The Borrower shall permit the Administrative Agent,
upon reasonable prior notice and at reasonable times to visit and inspect any of
the properties of the Borrower or any of its Subsidiaries, to examine the books
of account of the Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers. Following the occurrence and during the continuance of an Event
of Default, any of the Lenders and any of the Administrative Agent’s or any of
the Lenders’ employees, agents, consultants or attorneys, may accompany the
Administrative Agent on such visits, inspections or discussions.
          6.9.2 Communications with Accountants. The Borrower authorizes the
Administrative Agent to communicate directly with the Borrower’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of the Borrower or any of its
Subsidiaries. Following the occurrence and during the continuance of an Event of
Default, any of the Lenders and any of the Administrative Agent’s or any of the
Lenders’ employees, agents, consultants or attorneys, may participate in such
communications. At the request of the

43



--------------------------------------------------------------------------------



 




Administrative Agent, the Borrower shall deliver a letter addressed to such
accountants instructing them to comply with the provisions of this §6.9.2.
     6.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
environmental laws, except where failure to do so would not have a Material
Adverse Effect, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound,
except where failure to do so would not have a Material Adverse Effect, and
(d) all applicable decrees, orders, and judgments, except where failure to do so
would not have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
competent government shall become necessary or required in order that the
Borrower fulfill any of its obligations hereunder or any of the other Loan
Documents to which the Borrower is a party, the Borrower will immediately take
or cause to be taken all reasonable steps within the power of the Borrower to
obtain such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
     6.11 Use of Proceeds. The Borrower will obtain Letters of Credit solely for
the purposes set forth in §5.14.1.
     6.12 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Reimbursement and Pledge Agreement and the
other Loan Documents.
7. CERTAIN NEGATIVE COVENANTS.
     The Borrower covenants and agrees that, until the Commitment Termination
Date has occurred and all Obligations have been paid in full:
     7.1 Business Activities. The Borrower will not engage directly or
indirectly (whether through Subsidiaries or otherwise), as its primary business,
in any type of business other than the businesses conducted by it on the Closing
Date and in related businesses.
     7.2 Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal or financial year from
that set forth in §5.3.1.
     7.3 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm’s-length basis in the ordinary course of business
provided that transactions between the Parent and any wholly-owned Subsidiary of
the

44



--------------------------------------------------------------------------------



 



Parent or between any wholly-owned Subsidiaries of the Parent shall be excluded
from the restrictions set forth in this §7.3.
     7.4 Disposition of Assets. The Borrower will not, and will not permit any
of its Insurance Subsidiaries to, sell, transfer, convey or lease all or
substantially all of its assets or sell or assign with or without recourse any
receivables, other than any sale, transfer, conveyance or lease in the ordinary
course of business, except for (x) any sale, transfer, lease or disposition of
an asset by a Subsidiary of the Borrower to a Subsidiary of the Borrower and
(y) any such sale, transfer, conveyance, lease or assignment by any wholly owned
Subsidiary of the Parent (other than the Borrower) to the Borrower or any other
wholly owned Subsidiary of the Parent, provided in each case no Default or Event
of Default has occurred and is continuing or would result therefrom.
     7.5 Mergers, Consolidations and Sales. The Borrower will not, and will not
permit any other Material Party to, merge or consolidate except for (i) any
wholly-owned Subsidiary of the Borrower may merge with any other wholly-owned
Subsidiary of the Borrower and (ii) the Borrower may merge with any other
wholly-owned Subsidiary of the Parent provided the Borrower is the surviving
corporation, provided in each case no Default or Event of Default has occurred
and is continuing or would result therefrom.
     7.6 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume, incur, guarantee or otherwise to permit any
Debt secured by any Lien upon any shares of Capital Stock of any Material Party
(whether such shares of Capital Stock are now owned or hereafter acquired)
without effectively providing concurrently that the Obligations (and, if the
Borrower so elect, any other Debt of the Borrower that is not subordinate to the
Obligations and with respect to which the governing instruments require, or
pursuant to which the Borrower is otherwise obligated, to provide such security)
shall be secured on an equal and ratable basis with such Debt for at least the
time period such other Debt is so secured.
     7.7 Investments in Blue Ocean Entities. The Borrower will not, and will not
permit any of its Subsidiaries to, (i) incur Contingent Liabilities or otherwise
provide credit support (including granting a Lien on any of its assets) for the
Debt of Blue Ocean Re Holdings Ltd. or any of its Subsidiaries at any time or
(ii) during the existence or continuation of any Default or Event of Default
make any loans to purchase or redeem any Capital Stock of or otherwise make any
investment in Blue Ocean Re Holdings Ltd. or any of its Subsidiaries.
8. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, until the occurrence of the
Commitment Termination Date and until all Obligations are paid in full, it
shall:
     8.1 Leverage Ratio. The Parent will not permit the Leverage Ratio to be
more than thirty percent (30%). For purposes of determining the Leverage Ratio,
(i) Hybrid Securities will be accorded the same capital treatment as given to
such Hybrid Securities by S&P; provided that no Subsidiary of the Parent (other
than a trust or other entity formed for the purpose of issuing the Hybrid
Securities) shall have any direct or indirect liability in respect of the Hybrid
Securities; and provided further that the maximum amount of Hybrid Securities
eligible for

45



--------------------------------------------------------------------------------



 



equity treatment in determining the Leverage Ratio (regardless of the treatment
by S&P) can not exceed 15% of total capital and (ii) Blue Ocean Re Holdings Ltd.
shall not be treated as a Subsidiary but shall be accounted for as an equity
investment.
     8.2 A.M. Best Rating. The Borrower will not permit its A.M. Best Rating to
fall below the rating of “B++” or to be withdrawn.
9. CONDITIONS TO CLOSING DATE.
     This Reimbursement and Pledge Agreement shall be and become effective on
the date that the following conditions precedent have been satisfied:
     9.1 Reimbursement and Pledge Agreement. The Reimbursement and Pledge
Agreement shall have been duly executed and delivered by the respective parties
thereto, shall be in full force and effect and shall be in form and substance
satisfactory to the Administrative Agent and the Administrative Agent shall have
received a fully executed copy of each such document.
     9.2 Control Agreement. The Control Agreement shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to the Administrative
Agent and the Administrative Agent shall have received a fully executed copy of
each such document.
     9.3 Certified Copies of Governing Documents. The Administrative Agent shall
have received from the Borrower a copy, certified by a duly authorized officer
of the Borrower to be true and complete on the Closing Date, of each of its
Governing Documents as in effect on such date of certification.
     9.4 Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Borrower of this
Reimbursement and Pledge Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.
     9.5 Incumbency Certificate. The Administrative Agent shall have received
from the Borrower an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Borrower and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and on behalf of the Borrower, each of the Loan Documents to
which the Borrower is or is to become a party; (b) to apply for Letters of
Credit; and (c) to give notices and to take other action on its behalf under the
Loan Documents.
     9.6 Pledged Collateral Certificate. The Administrative Agent shall have
received from the Borrower a Pledged Collateral Certificate dated as of the
Closing Date.
     9.7 Opinion of Counsel. Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Administrative Agent, from New York and Bermuda counsel to
the Borrower.

46



--------------------------------------------------------------------------------



 



     9.8 Payment of Fees and Expenses. The Borrower shall have paid to the
Lenders, the Administrative Agent, or the Arranger as appropriate, all amounts
due and owing pursuant to §2.4.3, all fees required to be paid pursuant to the
Fee Letter and any and all other fees and expenses incurred by the
Administrative Agent in connection with this Reimbursement and Pledge Agreement
and the other Loan Documents, including, without limitation, legal fees and
expenses.
     9.9 No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2006 in the business, properties, condition
(financial or otherwise), assets, operations, income or prospects of the Parent
and its Subsidiaries taken as a whole, the Borrower individually or the Borrower
and its Subsidiaries taken as a whole or in the facts and information regarding
such entities as represented to date.
     9.10 Representations True; No Event of Default. The representations and
warranties set forth in §5 shall be true and correct as of the Closing Date and
no Default or Event of Default shall have occurred and be continuing. The
Administrative Agent shall have received a certificate of the Borrower signed by
a Responsible Officer of the Borrower to that effect.
     9.11 Process Agent Letter. A letter from the Process Agent agreeing to the
terms of §14.15.
10. CONDITION TO ALL CREDIT EXTENSIONS.
     The obligation of each Lender and of the Fronting Bank to make a Credit
Extension, in each case whether on or after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:
     10.1 Representations True; No Event of Default. Each of the representations
and warranties of the Borrower contained in this Reimbursement and Pledge
Agreement (other than §5.4), the other Loan Documents to which the Borrower is a
party or in any document or instrument delivered by the Borrower pursuant to or
in connection with this Reimbursement and Pledge Agreement shall be true as of
the date as of which they were made and shall also be true at and as of the time
of the issuance, extension or renewal of such Letter of Credit, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Reimbursement and
Pledge Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate do not have a
Material Adverse Effect, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing.
     10.2 No Legal Impediment. No change shall have occurred in any applicable
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Applicable Issuing Party would make it illegal for the applicable
Issuers to issue, extend or renew such Letter of Credit.
     10.3 Documents. The Administrative Agent shall have received all
information and such documents as the Administrative Agent may reasonably
request in connection with such Credit Extension.

47



--------------------------------------------------------------------------------



 



     10.4 Pledged Collateral Certificate. The Administrative Agent shall have
received the most recent Pledged Collateral Certificate required to be delivered
to the Administrative Agent in accordance with §6.4(e) and, if requested by the
Administrative Agent, a Pledged Collateral Certificate dated within three
(3) days of the issuance, extension or renewal of such Letter of Credit.
     10.5 Collateral Coverage Amount. The Total Outstandings shall not exceed
the Collateral Coverage Amount.
11. EVENTS OF DEFAULT; ACCELERATION; ETC.
     11.1 Events of Default and Acceleration. Upon the occurrence and
continuance of any of the following events of default (each an “Event of
Default”):
          (a) default in the payment of any of the Obligations consisting of
Reimbursement Obligations;
          (b) default in the payment of any Obligations (other than those
specified in clause (a) above) under any of the Loan Documents, including,
without limitation, default in the payment of Fees and interest, which shall
continue for more than three (3) Business Days;
          (c) any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower herein, in any Loan Document
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made;
          (d) default in the performance of any of the agreements or covenants
of the Borrower set forth in §§6.5, 6.6, 6.8, 6.11, 7.1, 7.4, 7.5 or §8.2 after
the date upon which any applicable grace or cure periods that are expressly
herein provided shall have elapsed;
          (e) default in the performance of any of the agreements or covenants
of the Borrower set forth in §6.4(e) and continuance of such default for a
period of 10 days after the date upon which any applicable grace or cure periods
that are expressly herein provided shall have elapsed;
          (f) default in the performance of any of the agreements or covenants
of the Borrower set forth in §8.1 and continuance of such default for a period
of 30 days unless a Cure Contribution is made during such 30 days;
          (g) default in the performance of any of the agreements or covenants
of the Borrower under this Reimbursement and Pledge Agreement or any other Loan
Document (other than those specified in §§11.1(a), (b), (c), (d) or (e) or
above) and continuance of such default for a period of 30 days after the date
upon which (x) any Responsible Officer had actual knowledge of such default or
(y) any applicable grace or cure periods that are expressly herein provided
shall have elapsed;
          (h) the Control Agreement is terminated by any party thereto and the
Borrower, the Administrative Agent and another securities intermediary
satisfactory to the

48



--------------------------------------------------------------------------------



 




Administrative Agent have not, as of the date that is three (3) Business Days
prior to the effective date of such termination, entered into a control
agreement in form and substance reasonably satisfactory to the Administrative
Agent, such that the Administrative Agent’s first priority lien and security
interest in the Pledged Collateral is preserved unimpaired;
          (i) the Administrative Agent’s security interest in the Pledged
Collateral shall cease to be a first priority perfected security interest,
otherwise than in accordance with the terms hereof or in connection with
(i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 or (ii) in connection with the
Custodial Lien and Set-Off Rights; or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind this Reimbursement and
Pledge Agreement or any other Loan Document shall be commenced by or on behalf
of the Borrower or any of its shareholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, this Reimbursement and Pledge Agreement or any one or more of the
other Loan Documents is illegal, invalid or unenforceable in accordance with the
terms thereof;
          (j) the Borrower shall be enjoined, restrained or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days;
          (k) a Material Party admits in writing that it is generally unable to
pay debts as they mature or become due;
          (l) a Material Party makes a general assignment for the benefit of
creditors;
          (m) any of the Pledged Collateral is subject to any lien or
encumbrance or any claim or demand, other than (i) liens arising by operation of
law, so long as the aggregate obligations secured thereby do not exceed
$1,000,000 and (ii) the Custodial Lien and Set-Off Rights, that if unpaid might
by law or upon bankruptcy, insolvency or otherwise, be given any priority
whatsoever over the Borrower’s general creditors with respect to the Pledged
Collateral or is transferred for the purposes of the payment of indebtedness not
arising hereunder or is taken by attachment, execution or any other form of
legal process;
          (n) the commencement of a proceeding by or against a Material Party
under the federal Bankruptcy Code or the equivalent under Bermuda law, or any
other federal, state or Bermuda laws seeking to adjudicate a Material Party as
bankrupt or insolvent, or seeking the liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of a Material Party
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, debtor in possession, examiner or other similar official for a
Material Party, the Pledged Collateral or any substantial part of a Material
Party’s property, with or without consent of such Material Party, for any
purpose whatsoever and, in the case of any such proceeding instituted against a
Material Party (but not instituted by it), either such proceeding shall remain
unstayed and undismissed for a period of sixty (60) days; or any of the
following actions sought in such proceeding shall occur: the entry

49



--------------------------------------------------------------------------------



 




of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, a Material Party, the Pledged
Collateral or for any substantial part of its property;
          (o) the assertion of any levy, seizure or attachment on the Pledged
Collateral, other than with respect to the Custodial Lien and Set-Off Rights, or
the taking of any action by a regulatory authority to obtain control (which
shall not have been vacated, discharged or stayed or bonded pending appeal
within sixty (60) days from the entry thereof) of any part of the Pledged
Collateral, other than with respect to the Custodial Lien and Set-Off Rights;
          (p) the taking of any action by a regulatory authority to obtain
control of the Borrower or a substantial part of its assets (which shall not
have been vacated, discharged or stayed or bonded pending appeal within sixty
(60) days from the entry thereof);
          (q) a Change in Control shall occur; or
          (r) there shall occur any (i) default in the payment when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
other Debt of a Material Party if the aggregate amount of Debt of the Borrower
and/or any other Material Party which is accelerated or due and payable, or
which (subject to any applicable grace period) may be accelerated or otherwise
become due and payable, by reason of such default or defaults is $25,000,000 or
more, (ii) default in the performance or observance of any obligation or
condition with respect to any such other Debt of, or guaranteed by, a Material
Party if the effect of such default or defaults is to accelerate the maturity
(subject to any applicable grace period) of any such Debt of $25,000,000 or more
in the aggregate or to permit the holder or holders of such indebtedness of
$25,000,000 or more in the aggregate, or any trustee or agent for such holders,
to cause such Debt to become due and payable prior to its expressed maturity,
(iii) a final judgment or judgments which exceed an aggregate of $25,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and is not denying coverage in
writing) shall be rendered against a Material Party and shall not have been
discharged or vacated or had execution thereof stayed pending appeal within
60 days after entry or filing of such judgment(s);
     If any Event of Default shall have occurred and be continuing, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
by notice to the Borrower, terminate the unused portion of the credit hereunder,
and upon such notice being given such unused portion of the credit hereunder
shall terminate immediately and the Lenders and the Fronting Bank shall be
relieved of all further obligations to issue, extend or renew Letters of Credit.
No termination of the credit hereunder shall relieve the Borrower or any of its
Subsidiaries of any of the Obligations and upon such termination of the credit
hereunder, all Obligations and all interest accrued and unpaid thereon shall
become immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower. Notwithstanding anything to the contrary contained herein, no notice
given or declaration by the Administrative Agent pursuant to this §11 shall
affect (i) the obligation of the Lenders, the Fronting Bank or the LC
Administrator to make any payment under any Letter of Credit in accordance with
the terms of such Letter of Credit or (ii) the obligations of each Lender in
respect of each Letter of Credit.

50



--------------------------------------------------------------------------------



 



     If any Event of Default shall occur and be continuing, the Administrative
Agent may or at the request of the Required Lenders, shall, with or without
prior notice to the Borrower, and without demand for additional collateral,
(a) transfer, or cause the Custodian to transfer any or all of the Pledged
Collateral and/or the Collateral Account into the name of the Administrative
Agent or its nominee (including, without limitation, having the Pledged
Collateral debited from the Collateral Account and credited to an account
designated by the Administrative Agent) and vote any Pledged Collateral
constituting securities or closely held Capital Stock; (b) require the Borrower
to provide additional Eligible Collateral if the Collateral Coverage Amount is
not equal to or greater than the Total Outstandings at any time, (c) sell at
public or private sale any or all of the Pledged Collateral; (d) apply to, or
set off against, the Obligations of the Borrower all or any portion of the
Pledged Collateral, securities or other property of the Borrower in the
possession of the Administrative Agent; (e) convert any of the Pledged
Collateral or any proceeds thereof into the applicable Alternative Currency,
with any such conversion costs being considered a collection expense and added
to the Obligations; and (f) at its discretion in its own name or in the name of
the Borrower take any action for the collection of the Pledged Collateral,
including the filing of a proof of claim in insolvency proceedings, and may
receive the proceeds thereof and execute releases therefor. The Borrower agrees
that the Administrative Agent has no obligation to sell or otherwise liquidate
the Pledged Collateral in any particular order or to apply the proceeds thereof
to any particular portion of the Obligations. The Borrower further agrees that
after the occurrence and during the continuance of an Event of Default, to the
extent that any voting rights exist, the Administrative Agent shall have no
obligation to vote any Pledged Collateral constituting securities or closely
held Capital Stock but shall have the right to do so in its sole discretion.
     In connection with any secured party’s sale, the Administrative Agent is
authorized, if it deems it advisable to do so, in order to comply with any
applicable securities laws, to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account for investment, and not with a view to the
distribution or re-sale thereof. Sales made subject to such restriction shall be
deemed to have been made in a commercially reasonable manner.
     If any Event of Default shall occur and be continuing, the Pledged
Collateral and any amounts received on account of the Obligations (including
proceeds of Pledged Collateral) shall be applied by the Administrative Agent in
the following order:
     First, to the Administrative Agent for the account of the Fronting Bank and
the Lenders, Eligible Collateral having a Collateral Coverage Amount equal to
the sum of (x) Dollar Equivalent of the Maximum Drawing Amount;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses (including expenses incurred in the sale or collection of
the Pledged Collateral) and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
     Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than Reimbursement Obligations, interest
and Letter of Credit

51



--------------------------------------------------------------------------------



 



Fees) payable to the Lenders and the Fronting Bank (including fees, charges and
disbursements of counsel to the respective Lenders and the Fronting Bank and
amounts payable under Article 3), ratably among them in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on Unpaid Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Fronting
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Obligations constituting Unpaid
Reimbursement Obligations, ratably among the Lenders and the Fronting Bank in
proportion to the respective amounts described in this clause Fifth held by
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full and all Letters of Credit have expired, to the
Borrower or as otherwise required by Law.
     Amounts held pursuant to clause First above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
12. THE ADMINISTRATIVE AGENT.
     12.1 Authorization.
          (a) The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Pledged Collateral which may be necessary to perfect, maintain
perfected or insure the priority of the security interest in and liens upon the
Pledged Collateral, provided, that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.
          (b) The LC Administrator shall act on behalf of the Lenders with
respect to any Several Letters of Credit issued by the Lenders and the documents
associated therewith and shall have all of the benefit and immunities provided
to the Administrative Agent in this Article 12 with respect to any acts taken or
omissions suffered by the LC Administrator in connection with Several Letters of
Credit issued or proposed to be issued by the Lenders and the application and
agreements for letters of credit pertaining to the Several Letters of Credit as
fully as if the term “Administrative Agent”, as used in this Article 12,
included the LC Administrator with respect to such acts or omissions
          (c) The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor. The use of the term
“Administrative Agent” is for

52



--------------------------------------------------------------------------------



 




convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders. Nothing contained in this Reimbursement and Pledge Agreement nor
the other Loan Documents shall be construed to create an agency, trust or other
fiduciary relationship between the Administrative Agent and any of the Lenders.
          (d) As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents. Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements and other documents and instruments, whether
recorded or otherwise, relating to the attachment, perfection, priority or
enforcement of any security interests, mortgages or deeds of trust in collateral
security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Lenders and the Administrative Agent.
          (e) Anything herein to the contrary notwithstanding, none of the Book
Managers, Arrangers or Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, Fronting Bank or the L/C Administrator
hereunder.
     12.2 Employees and Administrative Agents. The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Reimbursement and Pledge
Agreement and the other Loan Documents. The Administrative Agent may utilize the
services of such Persons as the Administrative Agent in its sole discretion may
reasonably determine.
     12.3 No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence.
     12.4 No Representations.
          12.4.1 General. The Administrative Agent shall not be responsible for
the execution or validity or enforceability of this Reimbursement and Pledge
Agreement, the Letters of Credit, any of the other Loan Documents or any
instrument at any time constituting, or intended to constitute, collateral
security for the Obligations, or for the value of any such collateral security
or for the validity, enforceability or collectibility of any such amounts owing

53



--------------------------------------------------------------------------------



 




with respect to any of the Obligations, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Borrower or any of its Subsidiaries, or be bound to ascertain or inquire as
to the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations or to inspect any of the
properties, books or records of the Borrower or any of its Subsidiaries. The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any Lender shall
have been duly authorized or is true, accurate and complete. The Administrative
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the credit worthiness or financial conditions of the Borrower or any
of its Subsidiaries. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Reimbursement and Pledge
Agreement.
          12.4.2 Closing Documentation, etc. For purposes of determining
compliance with the conditions set forth in §9, each Lender that has executed
this Reimbursement and Pledge Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document and matter either
sent, or made available, by the Administrative Agent or the Arranger to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent or the Arranger acting upon the
Borrower’s account shall have received notice from such Lender not less than two
(2) days prior to the Closing Date specifying such Lender’s objection thereto
and such objection shall not have been withdrawn by notice to the Administrative
Agent or the Arranger to such effect on or prior to the Closing Date.
     12.5 Payments.
          12.5.1 Payments to Administrative Agent. A payment by the Borrower to
the Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
          12.5.2 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

54



--------------------------------------------------------------------------------



 



          12.5.3 Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Reimbursement and Pledge Agreement or any of the other Loan
Documents, any Lender that (a) fails (i) to fund a drawing under a Several
Letter of Credit or purchase any Letter of Credit Participation that it is
required to fund or purchase, as the case may be, within one Business Day,
(ii) to comply with the provisions of §14.1 with respect to making dispositions
and arrangements with the other Lenders, where such Lender’s share of any
payment received, whether by set-off or otherwise, is in excess of its pro rata
share of such payments due and payable to all of the Lenders, in each case as,
when and to the full extent required by the provisions of this Credit Agreement
unless such failure has been cured or is the subject of a good faith dispute or
(b) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.
     12.6 Holders of Participations. The Administrative Agent may deem and treat
the purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such purchaser or by a subsequent holder,
assignee or transferee.
     12.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent or such Affiliate has not been reimbursed by the Borrower as required by
§14.3), and liabilities of every nature and character arising out of or related
to this Reimbursement and Pledge Agreement or any of the other Loan Documents
(including without limitation, the Administrative Agent’s indemnity obligations
under the Control Agreement), or the transactions contemplated or evidenced
hereby or thereby, or the Administrative Agent’s actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by the Administrative Agent’s willful misconduct or gross negligence.
     12.8 Administrative Agent as Lender. In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and as the purchaser of any Letter of
Credit Participations, as it would have were it not also the Administrative
Agent.
     12.9 Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the Borrower;
provided that any such resignation by Bank of America shall also constitute its
resignation as Fronting Bank and as LC Administrator (except as to Letters of
Credit issued by it and then outstanding). Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Administrative Agent shall be reasonably acceptable
to the Borrower. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
financial institution (a) having a senior unsecured debt rating of not less than
“A+” or its equivalent by S&P and (b) so long as no Default or Event of Default
has occurred, approved by the Borrower in their

55



--------------------------------------------------------------------------------



 



reasonable discretion. If no successor shall have been so appointed and accepted
within sixty (60) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph; provided, however, that the Administrative
Agent shall retain all its rights, duties, and obligations with respect to the
Collateral under the Loan Documents until a successor Administrative Agent has
accepted its appointment and all steps necessary to substitute the successor
Administrative Agent as the “secured party” with respect to the Collateral have
been taken. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation, the provisions
of this Reimbursement and Pledge Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
     12.10 Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Reimbursement
Obligation or Unpaid Reimbursement Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding, under any such
assignment or otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Fronting Bank, the LC Administrator
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Fronting
Bank, the LC Administrator and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Fronting Bank, the
LC Administrator and the Administrative Agent under this Reimbursement and
Pledge Agreement) allowed in such proceeding or under any such assignment; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by

56



--------------------------------------------------------------------------------



 




each Lender, the Fronting Bank and the LC Administrator to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Fronting
Bank and/or the LC Administrator, nevertheless to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under this Reimbursement and Pledge
Agreement.
          (c) Nothing contained herein shall authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender, the Fronting Bank or
the LC Administrator any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations owed to such Lender, the Fronting Bank or
the LC Administrator or the rights of any Lender, the Fronting Bank or the LC
Administrator or to authorize the Administrative Agent to vote in respect of the
claim of any Lender, the Fronting Bank or the LC Administrator in any such
proceeding or under any such assignment.
     12.11 Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that upon receipt of any notice under this §12.11 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.
     12.12 Duties in the Case of Enforcement. In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if
(a) so requested by the Required Lenders and (b) the Lenders have provided to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of this Reimbursement and Pledge Agreement and
the other Loan Documents authorizing the sale or other disposition of all or any
part of the Pledged Collateral and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such Pledged
Collateral. The Required Lenders may direct the Administrative Agent in writing
as to the method and the extent of any such sale or other disposition, the
Lenders hereby agreeing to indemnify and hold the Administrative Agent, harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Administrative Agent need not
comply with any such direction to the extent that the Administrative Agent
reasonably believes the Administrative Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.
13. SUCCESSORS AND ASSIGNS.
     13.1 General Conditions. The provisions of this Reimbursement and Pledge
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(a) to an Eligible Assignee in accordance with the provisions of §13.2, or
(b) by way of participation in accordance with the provisions of §13.4 or (c) by
way of pledge or

57



--------------------------------------------------------------------------------



 



assignment of a security interest subject to the restrictions of §13.6 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Reimbursement and Pledge Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in §13.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Reimbursement and
Pledge Agreement or any of the other Loan Documents.
     13.2 Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this
Reimbursement and Pledge Agreement (including all or a portion of its
Commitments); provided, that (a) except in the cases of an assignment of the
entire remaining amount of the assigning Lender’s Commitments or, of an
assignment to a Lender or a Lender Affiliate, the aggregate amount of the
Commitments being assigned shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower, otherwise consent (each such consent not to be
unreasonably withheld or delayed); (b) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Reimbursement and Pledge Agreement with respect to the
Commitment assigned, it being understood that non-pro rata assignments of or
among the Commitments and the Reimbursement Obligations are not permitted;
(c) any assignment of a Commitment must be approved by the Administrative Agent,
the Fronting Bank and so long as no Default or Event of Default has occurred and
is continuing, the Borrower, (such approval of the Borrower not to be
unreasonably withheld), unless the Person that is the proposed assignee is
itself a Lender with a Commitment or an Affiliate of a Lender with a Commitment;
(d) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided, that such processing and recordation
fee may be waived by the Administrative Agent, in its sole discretion) and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and (e) if applicable, the
LC Administrator shall have delivered to the respective beneficiaries of
outstanding Several Letters of Credit amendments (or, in the case of any Several
Letter of Credit issued individually by the Lenders, a replacement Several
Letter of Credit in exchange for and the return or cancellation of the original
Several Letter of Credit) which reflect any changes in the Lenders and/or the
Commitment Percentages resulting from such assignment. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to §13.3, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Reimbursement and Pledge Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Reimbursement and Pledge
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Reimbursement and Pledge Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Reimbursement and Pledge Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
§§14.3 and 14.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Reimbursement and Pledge Agreement that does
not comply

58



--------------------------------------------------------------------------------



 



with this paragraph shall be treated for purposes of this Reimbursement and
Pledge Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §13.4.
     13.3 Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Reimbursement and Pledge Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     13.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Reimbursement and Pledge
Agreement (including all or a portion of its Commitment); provided, that
(a) such Lender’s obligations under this Reimbursement and Pledge Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (c) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Reimbursement and Pledge Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Reimbursement and
Pledge Agreement and to approve any amendment, modification or waiver of any
provision of this Reimbursement and Pledge Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
would extend the term or increase the amount of the Commitment of such Lender as
it relates to such Participant, reduce the amount of any Letter of Credit Fee to
which such Participant is entitled or extend any regularly scheduled payment
date for principal or interest. Subject to §13.5, the Borrower agrees that each
Participant shall be entitled to the benefits of §§3.3 and 3.4 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to §13.2. To the extent permitted by law, each Participant also shall
be entitled to the benefits of §14.2 as though it were a Lender, provided such
Participant agrees to be subject to §14.2 as though it were a Lender.
     13.5 Payments to Participants. A Participant shall not be entitled to
receive any greater payment under §§3.3 and 3.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant.
     13.6 Miscellaneous Assignment Provisions. A Lender may at any time grant a
security interest in all or any portion of its rights under this Reimbursement
and Pledge Agreement to secure obligations of such Lender, in connection with
any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Administrative Agents organized under §4 of the Federal Reserve Act, 12
U.S.C. §341; provided that no such grant shall release such Lender

59



--------------------------------------------------------------------------------



 



from any of its obligations hereunder, provide any voting rights hereunder to
the secured party thereof, substitute any such secured party for such Lender as
a party hereto or affect any rights or obligations of the Borrower or the
Administrative Agent hereunder.
     13.7 Assignee or Participant Affiliated with the Borrower. If any assignee
Lender is an Affiliate of the Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to §11, and the
determination of the Required Lenders shall for all purposes of this
Reimbursement and Pledge Agreement and the other Loan Documents be made without
regard to such assignee Lender’s interest in any of the Reimbursement
Obligations. If any Lender sells a participating interest in any of the
Reimbursement Obligations to a Participant, and such Participant is the Borrower
or an Affiliate of the Borrower, then such transferor Lender shall promptly
notify the Administrative Agent of the sale of such participation. A transferor
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to §11
to the extent that such participation is beneficially owned by the Borrower or
any Affiliate of the Borrower, and the determination of the Required Lenders
shall for all purposes of this Reimbursement and Pledge Agreement and the other
Loan Documents be made without regard to the interest of such transferor Lender
in the Reimbursement Obligations to the extent of such participation.
14. PROVISIONS OF GENERAL APPLICATIONS.
     14.1 Authorization to File Financing Statements. The Administrative Agent
is hereby authorized to file (a) in any Uniform Commercial Code filing office a
financing statement naming the Borrower as the debtor and indicating the
collateral as the Pledged Collateral, including, the Collateral Account and all
property held therein and any and all proceeds of any thereof, whether now or
hereafter existing or arising and (b) any registration of the Lien in Bermuda
the Administrative Agent deems appropriate.
     14.2 Setoff. The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of set-off as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them. Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid or any Event of Default shall have
occurred, any deposits or other sums credited by or due from any of the Lenders
to the Borrower and any securities or other property of the Borrower in the
possession of such Lender may be applied to or set off by such Lender against
the payment of Obligations of the Borrower and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower to such Lender. ANY AND ALL RIGHTS TO
REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH

60



--------------------------------------------------------------------------------



 



SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     14.3 Expenses. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Reimbursement and Pledge Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) the reasonable fees, expenses and disbursements of the Administrative
Agent’s Special Counsel or any local counsel to the Administrative Agent
incurred in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full of all of the Obligations or pursuant to any terms of such Loan
Document for providing for such cancellation, (c) the fees, expenses and
disbursements of the Administrative Agent and the Arrangers incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
syndication, administration or interpretation of the Loan Documents and other
instruments mentioned herein, (d) all reasonable out-of-pocket expenses
(including without limitation reasonable attorneys’ fees and costs, which
attorneys may be employees of any Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges so long as the engagement of such professionals is
reasonable) incurred by any Lender or the Administrative Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against the Borrower or any of its Subsidiaries or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation or proceeding arising hereunder or related hereto or in any way
related to any Lender’s or the Administrative Agent’s relationship hereunder
with the Borrower or any of its Subsidiaries and (e) all reasonable fees,
expenses and disbursements of any Lender or the Administrative Agent incurred in
connection with UCC searches or UCC filings. The covenants contained in this
§14.3 shall survive payment or satisfaction in full of all other obligations.
     14.4 Indemnification. The Borrower jointly and severally agrees to
indemnify and hold harmless the Administrative Agent, the Fronting Bank, the LC
Administrator, the Lenders and their respective Affiliates, directors, officers,
employees, agents and advisors (collectively, the “Indemnitees”) from and
against any and all claims, actions and suits whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of this Reimbursement and Pledge
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the Letters of Credit, (b) any payments
to the Custodian or in connection with the Pledged Collateral or (c) the
Borrower entering into or performing this Reimbursement and Pledge Agreement or
any of the other Loan Documents, in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided however that the Borrower shall have no obligation to
indemnify any Indemnitee for any liability, losses, damages or expenses
resulting solely from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection

61



--------------------------------------------------------------------------------



 



with this Reimbursement and Pledge Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this
Reimbursement and Pledge Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). Subject to §14.5 below, in litigation, or the preparation
therefor, the Indemnitees shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower under this §14.4 are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this §14.4 shall survive payment or satisfaction in full
of all other Obligations.
     14.5 Payments by Borrower with respect to Indemnified Persons.
          (a) Any Person entitled to reimbursement for expenses pursuant to
§14.3 or indemnification pursuant to §14.4 (an “Indemnified Person”) shall
promptly notify the Borrower in writing as to any action, claim, suit,
proceeding or investigation for which indemnity may be sought. After such notice
to the Borrower, so long as the position of the Borrower is not adverse to that
of the Indemnified Person, the Borrower shall be entitled to participate in, and
to the extent that it shall elect by written notice delivered to such
Indemnified Person promptly after receiving the aforesaid notice of such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person to represent such Indemnified Person in
such action, claim, suit, proceeding or investigation and shall pay as incurred
the reasonable fees and expenses of such counsel related to such action, claim,
suit, proceeding or investigation.
          (b) In any action, claim, suit, proceeding or investigation, any
Indemnified Person shall have the right to retain its own separate counsel at
such Indemnified Person’s own expense and not subject to reimbursement by the
Borrower; provided, however, that the Borrower shall pay as incurred the
reasonable fees and expenses of such counsel incurred in connection with
investigating, preparing, defending, paying, settling or compromising any
action, claim, suit, proceeding or investigation if (i) the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Person and the Borrower and there may be legal defenses available to such
Indemnified Person which are different from or additional to those available to
the Borrower; (ii) the use of counsel chosen by the Borrower to represent both
the Borrower and such Indemnified Person would present such counsel with an
actual or potential conflict of interest; (iii) the Borrower shall not have
employed satisfactory counsel to represent the Indemnified Person within a
reasonable time after notice of the institution of such action, claim, suit,
proceeding or investigation; (iv) the Borrower have not provided the Indemnified
Person with adequate assurance of its acceptance of its liability for the
underlying claim pursuant to §14.4 and of its financial capacity to pay the full
amount of such underlying claim or (v) the Borrower shall authorize the
Indemnified Person to employ separate counsel (in addition to any local counsel)
at the expense of the Borrower. The Borrower shall not, in connection with any
action, claim, suit, proceeding or investigation, be liable for the fees and
expenses of more than one separate firm of legal counsel for all Indemnified
Parties, except to the extent the use of one counsel to represent all
Indemnified Persons would present such counsel with an actual or potential
conflict of interest, and in the event that separate counsel is to

62



--------------------------------------------------------------------------------



 




be retained to represent one or more Indemnified Parties, such separate counsel
shall be chosen by Administrative Agent.
          (c) Each Indemnified Person agrees that, unless the Borrower is unable
to comply with the provisions set forth in §14.5(a) above, without the
Borrower’s prior written consent (not to be unreasonably withheld), it will not
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any claim, action, suit, proceeding or investigation in respect of
which indemnification could be sought hereunder unless such settlement,
compromise, consent or termination includes an unconditional release of the
Borrower and the Indemnified Person from all liabilities arising out of such
claim, action, suit, proceeding or investigation.
     14.6 Survival of Covenants, Etc. All covenants, agreements, representations
and warranties made herein, in any of the other Loan Documents to which the
Borrower is a party or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the issuance, extension or renewal of any Letters of Credit as
herein contemplated, and shall continue in full force and effect so long as any
Letter of Credit or any amount due under this Reimbursement and Pledge Agreement
or any of the other Loan Documents remains outstanding or the Administrative
Agent has any obligation to issue, extend or renew any Letter of Credit, and for
such further time as may be otherwise expressly specified in this Reimbursement
and Pledge Agreement. All statements contained in any Letter of Credit
Application, Compliance Certificate or Pledged Collateral Certificate delivered
to any Lender or the Administrative Agent at any time by or on behalf of the
Borrower shall constitute representations and warranties by the Borrower
hereunder.
     14.7 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the Fronting Bank or the
LC Administrator, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 14.7 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Fronting Bank and the LC Administrator.

63



--------------------------------------------------------------------------------



 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to §2 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the LC Administrator or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses resulted solely from
the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the LC Administrator or any other Person for indirect,
special, incidental, consequently or punitive damages (as opposed to direct or
actual damages).
          (d) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent, the Fronting Bank, the LC Administrator and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent, the Fronting Bank, the LC Administrator and the Lenders shall be entitled
to rely and act

64



--------------------------------------------------------------------------------



 




upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Fronting Bank, the LC Administrator and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     14.8 Miscellaneous. This Reimbursement and Pledge Agreement and the Pledged
Collateral shall not be in any way affected by the extension of time or renewal
of any of the Obligations, the modification in any manner or the taking or
release in whole or in part of any security therefor or the obligations of the
Borrower or any endorsers, sureties, guarantors or other parties or the granting
of any other indulgences to the Borrower. No termination of this Reimbursement
and Pledge Agreement shall be effective until the Obligations of the Borrower
secured by this Reimbursement and Pledge Agreement have been satisfied in full.
     14.9 Successors and Assigns. This Reimbursement and Pledge Agreement shall
inure to the benefit of the Administrative Agent, the Fronting Bank, the LC
Administrator and the Lenders and its and their successors and assigns and shall
bind the Borrower and the successors, representatives, legal representatives
and/or heirs and assigns of the Borrower.
     14.10 Choice of Law/Binding Effect. This Reimbursement and Pledge Agreement
and the rights and obligations of the parties hereunder shall be construed and
interpreted in accordance with the laws of the State of New York, excluding the
laws applicable to conflicts or choice of law (other than Section 5-1401 of the
New York General Obligations Law). Regardless of any provision in any other
agreement, for purposes of Article 9 of the uniform commercial code as in effect
in the State of New York, New York shall be deemed to be the Administrative
Agent’s, the Fronting Bank’s, the LC Administrator’s and the Lenders’
jurisdiction.
     14.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS REIMBURSEMENT AND PLEDGE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
ANY OF THE PARTIES HERETO RELATING TO ENFORCEMENT OF THE LOAN DOCUMENTS AND
AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. Except as
prohibited by law, each of the Borrower, the Fronting Bank, the LC
Administrator, the Lenders and the Administrative Agent hereby waives any right
it may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages

65



--------------------------------------------------------------------------------



 



or any damages other than, or in addition to, actual damages. The Borrower
(a) certifies that no representative, agent or attorney of any Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent has represented,
expressly or otherwise, that such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent would not, in the event of litigation,
seek to enforce the foregoing waivers and (b) acknowledges that the
Administrative Agent, the Fronting Bank, the LC Administrator and the Lenders
have been induced to enter into this Reimbursement and Pledge Agreement, the
other Loan Documents to which it is a party by, among other things, the waivers
and certifications contained herein.
     14.12 Delivery of Additional Documents. The Borrower agrees to execute and
deliver to the Administrative Agent and/or third parties designated by the
Administrative Agent such additional documents, notices, requests and other
instruments as the Administrative Agent deems reasonably necessary or advisable
to protect the Administrative Agent’s rights under this Reimbursement and Pledge
Agreement.
     14.13 Confidentiality. Each Lender agrees to maintain and to cause its
Affiliates to maintain the confidentiality of all information provided to it by
the Borrower or any Subsidiary of the Borrower, or by the Administrative Agent
on behalf of the Borrower or any Subsidiary of the Borrower under this
Reimbursement and Pledge Agreement or any other Loan Document, and neither it
nor any of its Affiliates shall use any such information other than in
connection with or in enforcement of this Reimbursement and Pledge Agreement and
the other Loan Documents or in connection with other business now or hereafter
existing or contemplated directly with the Borrower or any Subsidiary; except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by the Lender or its Affiliates or in
violation of any applicable confidentiality agreement known to the Lender, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Borrower, provided that such source is not bound by a confidentiality
agreement with the Borrower and/or with any restrictions on its use known to the
Lender; provided, however, that any Lender may disclose such information (A) at
the request or pursuant to any requirement of any governmental authority or self
regulatory body to which the Lender is subject or in connection with an
examination of such Lender by any such authority; provided that the Lender makes
reasonable efforts to request confidential treatment of such information to the
extent permitted by law; (B) pursuant to subpoena or other court process; (C) as
may be required (in such Lender’s reasonable judgment) in accordance with the
provisions of any applicable requirement of law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender’s
independent auditors and other professional advisors who agree to the
confidentiality provisions hereof; and (G) to any Participant or Eligible
Assignee, actual or potential, provided that such Person agrees in writing to
keep such information confidential to the same extent required of the Lenders
hereunder.
     14.14 Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Reimbursement and Pledge Agreement to be given by the
Lenders may be given, and any term of this Reimbursement and Pledge Agreement,
the other Loan Documents or any other instrument related hereto or mentioned
herein may be amended, and the performance or observance by the Borrower or any
of its Subsidiaries of any terms of this Reimbursement and

66



--------------------------------------------------------------------------------



 



Pledge Agreement, the other Loan Documents or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the written consent of the
Required Lenders. Notwithstanding the foregoing, no amendment, modification or
waiver shall:
          (a) without the written consent of the Borrower and each Lender
directly affected thereby:
     (i) reduce or forgive the principal amount of any Reimbursement
Obligations, or reduce the Letter of Credit Fee, the Commitment Fee or interest
on amounts due hereunder or under the other Loan Documents (other than interest
accruing pursuant to §2.4.4 following the effective date of any waiver by the
Required Lenders of the Default or Event of Default relating thereto);
     (ii) increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment;
     (iii) postpone or extend either Commitment Termination Date or any other
regularly scheduled dates for payments of Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) a waiver
of the application of the Default Rate and (B) any vote to rescind any exercise
of remedies made pursuant to §11 of amounts owing with respect to the
Obligations shall require only the approval of the Required Lenders); and
     (iv) other than pursuant to a transaction permitted by the terms of this
Reimbursement and Pledge Agreement, release all or substantially all of the
Pledged Collateral (excluding, if the Borrower or any Subsidiary of the Borrower
becomes a debtor under the federal Bankruptcy Code, the release of “cash
collateral”, as defined in Section 363(a) of the federal Bankruptcy Code
pursuant to a cash collateral stipulation with the debtor approved by the
Required Lenders) or amend the multipliers set forth in Schedule 1.2;
          (b) without the written consent of all of the Lenders, amend or waive
this §14.14 or the definition of Required Lenders;
          (c) without the written consent of the Administrative Agent, amend or
waive §12, the amount or time of payment of any fees or expenses payable to the
Administrative Agent or any other provision applicable to the Administrative
Agent;
          (d) Without the written consent of the Fronting Bank and the LC
Administrator, the rights or duties of the Fronting Bank and the LC
Administrator under this Reimbursement and Pledge Agreement or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
it.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be

67



--------------------------------------------------------------------------------



 




prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
The Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Delinquent Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     14.15 Agent for Service. The Borrower has irrevocably designated,
appointed, and empowered CT Corporation System, with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011 as its designee, appointee
and agent to receive and accept for and on its behalf, service of any and all
legal process, summons, notices and documents which may be served in any action,
suit or proceedings brought against the Borrower in any United States or State
of New York court. If for any reason such designee, appointee and agent
hereunder shall cease to be available to act as such, the Borrower agrees to
designate a new designee, appointee and agent in the Borough of Manhattan, The
City of New York on the terms and for the purposes of this §14.15 satisfactory
to the Administrative Agent. The Borrower further hereby irrevocably consents
and agrees to the service of any and all legal process, summons, notices and
documents in any action, suit or proceeding against the Borrower by serving a
copy thereof upon the relevant agent for service of process referred to in this
§14.15 (whether or not the appointment of such agent shall for any reason prove
to be ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified air mail, postage prepaid, to
the Borrower at its address specified in §14.7 hereof. The Borrower agrees that
the failure of any such designee, appointee and agent to give any notice of such
service to it shall not impair or affect in any way the validity of such service
or any judgment rendered in any action or proceeding based thereon. Nothing
herein shall in any way be deemed to limit the ability of the Lenders or the
Administrative Agent to serve any such legal process, summons, notices and
documents in any other manner permitted by applicable law or to obtain
jurisdiction over the Borrower or bring actions, suits or proceedings against
the Borrower in such other jurisdictions, and in such manner, as may be
permitted by applicable law. Each of the Borrower, the Administrative Agent and
the Lenders irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with this Reimbursement and Pledge Agreement or any
other Loan Document brought in the United States Federal courts located in the
Borough of Manhattan, The City of New York or the courts of the State of New
York and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The
Borrower, the Administrative Agent and the Lenders each waive personal service
of any summons, complaint or other process and irrevocably consent to the
service of process by registered mail, postage prepaid, or by any other means
permitted by New York or federal law.
     14.16 Conversion. If, for the purpose of obtaining judgment in any court or
obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Reimbursement and Pledge Agreement in Dollars into any
other currency (hereinafter in this §14.16 called the “second currency”), then
the conversion shall be made at the rate of exchange used by the Administrative
Agent prevailing on the Business Day preceding the day on which

68



--------------------------------------------------------------------------------



 



the judgment is given or (as the case may be) the order is made. In the event
that there is a difference between the rate of exchange on the basis of which
the amount of such judgment or order is determined and the rate of exchange
prevailing on the date of payment, then the rate of exchange prevailing on the
date of payment shall govern the amount owing hereafter, and the Borrower agrees
to pay such amount as may be necessary to ensure that the amount paid on such
date in the second currency is the amount in such second currency which, when
converted at the rate of exchange for buying Dollars with the second currency
prevailing on the date of payment, is the amount which was due under this
Reimbursement and Pledge Agreement in Dollars before such judgment was obtained
or made. Any amount due from the Borrower to the Administrative Agent and/or the
Lenders under the second sentence of this §14.16 will be due as a separate debt
of the Borrower to the Administrative Agent and/or the Lenders, shall constitute
an Obligation hereunder and shall not be affected by judgment or order being
obtained for any other sum due under or in respect of this Reimbursement and
Pledge Agreement. The covenants contained in this §14.16 shall survive the
payment in full of all of the other Obligations of the Borrower under this
Reimbursement and Pledge Agreement.
     14.17 Counterparts. This Reimbursement and Pledge Agreement and any
amendment hereof may be executed in several counterparts and by each party on a
separate counterpart, each of which when executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery by
facsimile by any of the parties hereto of an executed counterpart hereof or of
any amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
     14.18 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Unpaid
Reimbursement Obligation or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     14.19 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Reimbursement and Pledge Agreement and those of any other Loan Document,
the provisions of this Reimbursement and Pledge Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Reimbursement and Pledge Agreement.

69



--------------------------------------------------------------------------------



 



     14.20 Severability. If any provision of this Reimbursement and Pledge
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Reimbursement and Pledge Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     14.21 Tax Forms.
          (a) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Reimbursement and Pledge Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Reimbursement and Pledge
Agreement) or such other evidence satisfactory to the Company and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Reimbursement and Pledge Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its lending office) to avoid any requirement of
applicable laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.
          (b) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to United States
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to

70



--------------------------------------------------------------------------------



 




transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     14.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each of the
Arrangers each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor either Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or such Arranger has advised or is currently advising any
of the Borrower or its Affiliates on other matters) and neither the
Administrative Agent nor any Arranger has any obligation to the Borrower or its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor either Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.
     14.23 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Letter of
Credit Reimbursement and Pledge Agreement as of the date first set forth above.

            MONTPELIER REINSURANCE LTD.
      By:    /s/ William Pollett     Name:    William Pollett     Title:  
 Treasurer  

      

        5 Year Credit Agreement

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., individually as
Administrative Agent, Fronting Bank, L/C
Administrator and Lender
      By:   /s/ Debra Basler                                   Name:   Debra
Basler                                       Title:   Senior Vice
President                       

      

        5 Year Credit Agreement

S-2



--------------------------------------------------------------------------------



 



         

            HSBC BANK (USA), NATIONAL
ASSOCIATION, as Lender and Syndication Agent
      By:   /s/  Daniel S. Serrao     Name:   Daniel S. Serrao     Title:    
Senior Vice President  

      

        5 Year Credit Agreement

S-3



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, Cayman Islands Branch
      By:   /s/  Jay Chall     Name:   Jay Chall     Title:     Director    

                  By:   /s/  Alain Schmid     Name:   Alain Schmid    
Title:     Assistant Vice President  

      

        5 Year Credit Agreement

S-4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK
      By:   /s/  Michael Pensari     Name:   Michael Pensari     Title:     Vice
President  

      

        5 Year Credit Agreement

S-5



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/  John S. McGill     Name:   John S. McGill     Title:    
Director    

                  By:   /s/  Michael Campites     Name:   Michael Campites    
Title:     Vice President  

      

        5 Year Credit Agreement

S-6



--------------------------------------------------------------------------------



 



         

            ING BANK N.V., LONDON BRANCH
      By:   /s/  N.J. Marchant     Name:   N.J. Marchant     Title:     Director
   

                  By:   /s/  M.E.R. Sharman     Name:   M.E.R. Sharman    
Title:     Managing Director  

      

        5 Year Credit Agreement

S-7



--------------------------------------------------------------------------------



 



         

            LEHMAN BROTHERS BANK, FSB
      By:   /s/ Janine M. Shugan                          Name:   Janine M.
Shugan                          Title:   Authorized
Signatory                         

      

        5 Year Credit Agreement

S-8



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:                      
 
           
2.
  Assignee:       [and is an Affiliate/Approved Fund of [identify Lender]]      
       
 
           
3.
  Borrower(s):                      
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement: Letter of Credit Reimbursement and Pledge
Agreement, dated as of June 8, 2007, among Montpelier Reinsurance Ltd., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

A-1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                                      Aggregate                         Amount
of     Amount of     Percentage             Commitment     Commitment    
Assigned of     CUSIP   Facility Assigned   for all Lenders*     Assigned*    
Commitment1     Number  
Commitment
  $       $           %        
 
                       

[7. Trade Date:                                         ]2
Effective Date:                                         , 20___[TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]4 Accepted:
BANK OF AMERICA, N.A., as
  Administrative Agent and Fronting Bank
By:
                                                                                
     Title:
MONTPELIER REINSURANCE LTD.
By:                                                                                
      Title:
[Consented to:]5
 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.   3   The Effective Date will be subject to the provisions of
Section 13.2 of the Credit Agreement.   4   To be added only if the consent of
the Administrative Agent and the Fronting Bank is required by the terms of the
Credit Agreement.   5   To be added only if the consent of The Borrower is
required by the terms of the Credit Agreement.

A-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                                        ]6
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) under current law, no tax is required to be
withheld by the Borrower with respect to any payments (including fees) to be
made to Assignee under the Credit Agreement or any other Credit Document, and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of either Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by either Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) it is an NAIC Approved Bank with a rating of “A3” or better
from Moody’s and/or “A” or better from Standing & Poor’s and/or “A-“ or better
from Fitch, (iv) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (v) it
is sophisticated with respect to decisions to acquire assets of the type
represented by such Assigned Interest and it is experienced in acquiring assets
of such type, (vi) it has received a copy of the Credit Agreement and has
received or has been accorded the opportunity to receive, copies of the most
recent financial statements delivered pursuant to Section 6.4 thereof, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Lender, attached hereto is any documentation required to be
 

6   Describe Credit Agreement at option of Administrative Agent.





--------------------------------------------------------------------------------



 



delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------



 



EXHIBIT B
CONTROL AGREEMENT
     This Control Agreement is dated as of June 8, 2007, among Montpelier
Reinsurance Ltd. (the “Customer”), Bank of America, N.A., as Administrative
Agent (the “Agent”) for itself and the other lending institutions party to the
Letter of Credit Reimbursement and Pledge Agreement dated as of June 8, 2007 (as
amended, supplemented and restated from time to time, the “Letter of Credit
Agreement”), and The Bank of New York (the “Custodian”).
WITNESSETH:
     WHEREAS, pursuant to a Global Custody Agreement between Custodian and the
Customer (the “Custodian Agreement”), Custodian acts as custodian for the
Customer’s assets;
     WHEREAS, the Agent, various lending institutions and the Customer have
entered into the Letter of Credit Agreement;
     WHEREAS, pursuant to the terms of the Letter of Credit Agreement, the
Customer will from time to time pledge certain assets specified by the Customer
and identified to Custodian as Collateral (as defined below) to secure the
Customer’s obligations under the Letter of Credit Agreement; and
     WHEREAS, the Agent, the Customer and Custodian are entering into this
Agreement to continue to provide for the control of the Collateral and the
Collateral Account (as defined below);
     NOW THEREFORE, in consideration of the mutual promises set forth hereafter,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Whenever used in this Agreement, the following words shall have the
meanings set forth below:
     1. “Authorized Person” shall be any person, whether or not an officer or
employee of the Agent or the Customer, duly authorized by the Agent or the
Customer, respectively, to give Written Instructions on behalf of the Agent or
the Customer, respectively, such persons to be designated in a Certificate of
Authorized Persons, in the form attached hereto as Exhibit A, which contains a
specimen signature of such person.
     2. “Collateral” shall have the meaning set forth in Article II, paragraph
l.
     3. “Collateral Account” shall have the meaning set forth in Article II,
paragraph 1.
     4. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities,

B-1



--------------------------------------------------------------------------------



 



The Depository Trust Company and any other clearing corporation within the
meaning of Section 8-102 of the UCC or otherwise authorized to act as a
securities depository or clearing agency, and their respective successors and
nominees.
     5. “Federal Agencies” shall mean any of the following agencies of the
federal government of the United States: (a) Government National Mortgage
Association; (b) the Export-Import Bank of the United States; (c) the Farmers
Home Administration, an agency of the United States Department of Agriculture;
(d) the United States General Services Administration; (e) the United States
Maritime Administration; (f) the United States Small Business Administration;
(g) the Commodity Credit Corporation; (h) the Rural Electrification
Administration; (i) the Rural Telephone Bank; (j) Washington Metropolitan Area
Transit Authority; (k) Federal Home Loan Mortgage Corporation; (1) Federal
National Mortgage Association; (m) Federal Housing Finance Board; (n) Federal
Home Loan Bank; and (o) such other federal agencies as are reasonably acceptable
to the Agent.
     6. “Identified Securities” shall have the meaning set forth in Article V,
paragraph 3.
     7. “Notice of Exclusive Control” shall mean a written notice, in the form
attached hereto as Exhibit B, given by the Agent to the Custodian that the Agent
is exercising sole and exclusive control of the Collateral Account and the
Collateral credited thereto.
     8. “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York.
     9. “Written Instructions” shall mean written communications delivered to
the Custodian via S.W.I.F.T., tested telex, letter, facsimile transmission, or
other method or system specified by the Custodian as available for use in
connection with this Agreement.
     The terms “entitlement holder”, “entitlement order”, “financial asset”,
“investment property”, “proceeds”, “security”, “security entitlement” and
“securities intermediary” shall have the meanings set forth in Articles 8 and 9
of the UCC.
ARTICLE II
COLLATERAL ACCOUNT
     1. Collateral Account. The Customer, from time to time, shall provide
Written Instructions to Custodian to segregate certain cash, U.S. Government
securities, securities issued by Federal Agencies or other securities acceptable
to the Agent and the proceeds of any of the foregoing (the “Collateral”) for the
benefit of the Agent. Such Collateral (including cash Collateral) shall be
identified and segregated in a separate account on Custodian’s books and records
under the name “Montpelier FBO Bank of America Securities A/C,” account number
251512 (the “Collateral Account”). Custodian shall have no responsibility for
determining the adequacy of any Collateral required hereunder or under the
Letter of Credit Agreement, nor will it assume responsibility for any
calculations related to any Collateral requirements under the Letter of Credit
Agreement.

B-2



--------------------------------------------------------------------------------



 



     2. Status of the Custodian. Custodian agrees that it is acting as a
securities intermediary, as defined in Section 8-102 of the UCC, with respect to
the Collateral in the Collateral Account, except Identified Securities. The
parties hereto agree that (i) the Collateral Account constitutes a “securities
account” within the meaning of Article 8 of the UCC, and (ii) all Collateral,
including cash, now or hereafter held, credited or carried by, in or to the
credit of Collateral Account shall be treated as “financial assets” within the
meaning of Article 8 of the UCC.
ARTICLE III
ACCOUNT CONTROL
     1. Security Interest. This Agreement is intended by the Agent and the
Customer to grant “control” of the Collateral Account and the Collateral to the
Agent for purposes of perfection of the Agent’s security interest in such
Collateral pursuant to Article 8 and Article 9 of the UCC, and Custodian hereby
acknowledges that it has been advised of the Customer’s grant to the Agent of a
security interest in the Collateral Account and the Collateral. Notwithstanding
the foregoing, Custodian makes no representation or warranty with respect to the
creation or enforceability of any security interest in the Collateral Account.
The Agent and the Customer each agree to provide Custodian with a Certificate of
Authorized Persons in the form of Exhibit A attached hereto (as may be amended
from time to time).
     2. Control of the Collateral Account.
     (a) The Custodian shall comply with the entitlement orders originated by
the Agent with respect to the Collateral Account and the Collateral therein
without further consent of the Customer or any other person or entity. In
addition, unless and until Custodian receives a Notice of Exclusive Control or
if all previous Notices of Exclusive Control have been revoked or rescinded in
writing by the Agent, Custodian shall comply with entitlement orders from the
Customer and take actions with respect to the Collateral Account and the
Collateral therein upon the instructions of the Customer; provided, however,
that Custodian shall not comply with entitlement orders or instructions from the
Customer directing Custodian to make free deliveries to the Customer or
withdrawals from the Collateral Account or deliver any financial assets to the
Customer without the prior written consent of the Agent. Custodian shall have no
responsibility or liability to the Agent or the Customer for actions taken in
accordance with the instructions set forth in this paragraph, except for
Custodian’s bad faith, negligence or willful misconduct in carrying out (or
failing to carry out) such instructions. Notwithstanding the foregoing, the
Agent shall not withhold any instructions requested by the Customer pursuant to
and in accordance with Section 4.7 of the Letter of Credit Agreement.
     (b) Upon receipt by Custodian of a Notice of Exclusive Control, Custodian
shall thereafter follow only the instructions of the Agent with respect to the
Collateral Account and shall comply with any entitlement order received from the
Agent, without further consent of the Customer or any other person, and
Custodian will not comply with entitlement orders or instructions concerning the
Collateral originated by the Customer.
     (c) The Agent represents and warrants to, and agrees with, the Customer
that the Agent will only issue to Custodian a Notice of Exclusive Control if an
“Event of Default” has

B-3



--------------------------------------------------------------------------------



 



occurred under and as defined in the Letter of Credit Agreement which entitles
Agent to exercise its rights as a secured party with respect to the Collateral
in the Collateral Account.
     3. Distributions. Custodian shall, without further action by the Customer
or the Agent, credit to the Collateral Account all interest, dividends,
proceeds, and other income (whether in cash or in kind) received or collected by
Custodian with respect to the Collateral. Interest, dividends, proceeds, and
other income shall be considered Collateral.
ARTICLE IV
COLLATERAL SERVICES
     1. Use of Depositories. The Agent and the Customer hereby authorize the
Custodian to utilize Depositories to the extent possible in connection with its
performance hereunder. Collateral held by the Custodian in a Depository will be
held subject to the rules, terms and conditions of such Depository. Where
Collateral is held in a Depository, the Custodian shall identify on its records
as belonging to the Customer and pledged to the Agent a quantity of securities
as part of a fungible bulk of securities held in the Custodian’s account at such
Depository. Securities deposited in a Depository will be represented in accounts
which include only assets held by the Custodian for its customers.
     2. Release of Collateral. Under certain limited circumstances specified in
the Letter of Credit Agreement and otherwise if there are no outstanding
Obligations (as such term is defined in the Letter of Credit Agreement) and the
Agent’s commitment to advance credit to the Customer has been terminated, the
Customer may request the Agent to instruct Custodian to release all Collateral
held in the Collateral Account. Custodian will effect such release as soon as
reasonably practicable after receiving instructions from the Agent and the
Customer.
     3. Release of Security Interest. The Agent agrees to notify Custodian
promptly in writing when all Obligations of the Customer to the Agent have been
fully paid and satisfied (and any commitment of the Agent and the Lenders (as
defined in the Letter of Credit Agreement) to advance further amounts or credit
under the Letter of Credit Agreement or any of the other Loan Documents (as
defined in the Letter of Credit Agreement) has been terminated) or the Agent
otherwise no longer claims any interest in the Collateral in the Collateral
Account, whichever is sooner; at which time Custodian shall release such
Collateral to the Customer and execute such documents and instruments of release
as reasonably requested by the Agent and the Customer and thereafter shall have
no further liabilities or responsibilities hereunder and Custodian’s obligations
under this Agreement shall terminate.
     4. Statements. The Custodian shall furnish the Customer and the Agent with
advices of transactions affecting the Collateral Account and monthly statements
for the Collateral Account. Each of the Customer and the Agent may elect to
receive advices and statements electronically through the Internet to an email
address specified by it for such purpose. By electing to use the Internet for
this purpose, each of the Customer and the Agent acknowledges that such
transmissions are not encrypted and therefore are insecure. Each of the Customer
and the Agent further acknowledges that there are other risks inherent in
communicating through the Internet such as the possibility of virus
contamination and disruptions in service, and agrees that the Custodian shall
not be responsible for any loss, damage or expense suffered or incurred by

B-4



--------------------------------------------------------------------------------



 



the Customer, the Agent, or any person claiming by or through the Customer or
the Agent as a result of the use of such methods.
     5. Notice of Adverse Claims. Upon receipt of notice of any lien,
encumbrance or adverse claim against any Collateral Account or any portion of
the Collateral carried therein, the Custodian shall use reasonable efforts to
notify the Agent and the Customer as promptly as practicable under the
circumstances.
ARTICLE V
GENERAL TERMS AND CONDITIONS
     1. Standard of Care: Indemnification. (a) Except as otherwise expressly
provided herein, the Custodian shall not be liable for any costs, expenses,
damages, liabilities or claims, including reasonable attorneys’ fees (“Losses”)
incurred by or asserted against the Customer or the Agent, except those Losses
arising out of the negligence or willful misconduct of the Custodian. The
Custodian shall have no liability whatsoever for the action or inaction of any
Depository. In no event shall the Custodian be liable for special, indirect or
consequential damages, or lost profits or loss of business, arising in
connection with this Agreement.
     (b) (i) Prior to the issuance of a Notice of Exclusive Control, the Agent
and the Customer shall indemnify and hold Custodian harmless with regard to any
Losses imposed on or incurred by Custodian arising out of any action or omission
of Custodian in accordance with any notice, instruction, or entitlement order
given by the Agent or the Customer under this Agreement, except to the extent
such Losses have arisen from the negligence or willful misconduct of the
Custodian, provided that the Agent’s liability under this clause (i) shall be
limited to those amounts for which Custodian has not been reimbursed by the
Customer within 30 days after Custodian’s having made written demand on the
Customer therefor.
     (ii) After a Notice of Exclusive Control has been issued, the Agent shall
indemnify and hold Custodian harmless with regard to any Losses imposed on or
incurred by Custodian arising out of any action or omission of Custodian in
accordance with any notice, instruction, or entitlement order given by the Agent
under this Agreement, except to the extent such Losses have arisen from the
negligence or willful misconduct of the Custodian.
     2. No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, the Custodian shall be under no obligation to
inquire into, and shall not be liable for, any Losses incurred by the Customer,
the Agent or any other person as a result of the receipt or acceptance of
fraudulent, forged or invalid Collateral, or Collateral which otherwise is not
freely transferable or deliverable without encumbrance in any relevant market.
     3. Identified Securities. The parties hereto acknowledge that no security
entitlement under the UCC shall exist with respect to any financial asset held
in the Collateral Account which is registered in the name of the Customer,
payable to the order of the Customer, or specially indorsed to the Customer or
any third party (each such asset an “Identified Security”), except to the extent
such Identified Security has been specially indorsed by the Customer to
Custodian or in blank. The Customer covenants and agrees that it shall not
instruct the

B-5



--------------------------------------------------------------------------------



 



Custodian to credit Collateral (except cash) to the Collateral Account unless
such Collateral is registered in the name of the Custodian, indorsed to the
Custodian or in blank or credited to another securities account maintained in
the name of the Custodian and that in no case will any Collateral or underlying
financial asset credited to the Collateral Account be registered in the name of
the Customer, payable to the order of the Customer or specially indorsed to the
Customer, except to the extent such Collateral has been further indorsed to the
Custodian or in blank. The parties acknowledge and agree that if any Identified
Securities are received by the Custodian and credited to the Collateral Account
from time to time, such Identified Securities shall (so long as so credited to
the Collateral Account and so long as this Agreement remains in effect) be held
by Custodian for the benefit of the Agent, not in its capacity as a securities
intermediary, but in its capacity as a collateral agent under and subject to the
terms of this Agreement.
     4. Foreign Securities. The Agent hereby acknowledges that any Collateral in
the Collateral Account issued outside the United States which may be held by
Custodian, a sub-custodian within Custodian’s network of sub-custodians or a
Depository or book-entry system for the central handling of securities and other
financial assets in which Custodian or a sub-custodian are participants may not
permit the Customer to have a security entitlement with respect to such
Collateral (and such property shall be deemed for purposes of this Agreement not
to be a financial asset held within the Collateral Account). The parties hereby
further acknowledge that Custodian gives no assurance that a security
entitlement is created under the UCC with respect to the Customer’s assets held
in Euroclear or Clearstream or their successors.
     5. No Duty of Oversight. The Custodian is not at any time under any duty to
supervise the investment of, or to advise or make any recommendation for the
purchase, sale, retention or disposition of any Collateral.
     6. Advice of Counsel. The Custodian may, with respect to questions of law,
obtain the advice of counsel selected by Custodian with due care and shall be
fully protected with respect to anything done or omitted by it in good faith in
conformity with such advice.
     7. No Collection Obligations. The Custodian shall be under no obligation to
take action to collect any amount payable on Collateral in default, or if
payment is refused after due demand and presentment.
     8. Fees and Expenses. The Customer agrees to pay to the Custodian the fees
as may be agreed upon from time to time. The Customer shall reimburse the
Custodian for all customary and reasonable costs associated with transfers of
Collateral to the Custodian and records kept in connection with this Agreement.
The Customer shall also reimburse the Custodian for reasonable out-of-pocket
expenses which are a normal incident of the services provided hereunder.
     9. Custodian Representations and Agreements. Custodian agrees and confirms,
as of the date hereof, and at all times until the termination of this Agreement,
that it has not entered into, and until the termination of this Agreement will
not enter into, any agreement (other than this Agreement and the Custodian
Agreement) with any other person or entity relating to the

B-6



--------------------------------------------------------------------------------



 



Collateral or the Collateral Account under which it agrees to comply with
entitlement orders of such other person or entity.
     10. Advances by the Custodian. It is hereby expressly acknowledged and
agreed by the parties that the Custodian shall not be obligated to advance any
margin or other credit to the Customer and the Customer agrees that it shall not
instruct the Custodian to advance any margin or credit to, for, or on its
behalf; provided, however, that Custodian may advance payment to the Collateral
Account for any purpose (including, but not limited to, failed securities
settlements, foreign exchange contracts, assumed settlements or short-term
account overdrafts). Custodian agrees that it shall have no lien, encumbrance,
claim or right of set-off against the Collateral Account or the Collateral
carried therein and hereby waives its right (by contract or statute) to any such
lien, encumbrance, claim or right of set-off except, that in connection with any
charges/debits to the Collateral Account for short-term account overdrafts
resulting from failed settlement of entitlement orders initiated by the Customer
or the Agent, Custodian shall have a lien, encumbrance, claim and right of
set-off against the Collateral Account and the Collateral carried therein to the
extent of the amount of such short-term account overdrafts and such lien,
encumbrance, claim and right of set-off shall be senior to and have priority
over any right or claim of the Agent therein until such time as the Customer has
reimbursed Custodian for such amounts or such overdrafts.
     11. Effectiveness of Instructions; Reliance; Risk Acknowledgements;
Additional Terms. (a) Subject to the terms below, the Custodian shall be
entitled to rely upon any Written Instructions delivered to the Custodian in
accordance with this Agreement and reasonably believed by the Custodian to be
duly authorized and delivered.
     (b) If the Custodian receives Written Instructions which appear on their
face to have been transmitted via (i) computer facsimile, email, the Internet or
other insecure electronic method, or (ii) secure electronic transmission
containing applicable authorization codes, passwords and/or authentication keys,
the Agent and the Customer each understands and agrees that the Custodian cannot
determine the identity of the actual sender of such Written Instructions and
that the Custodian shall conclusively presume that such Written Instructions
have been sent by an Authorized Person. The Agent and the Customer shall be
responsible for ensuring that only its Authorized Persons transmit such Written
Instructions to the Custodian and that all of its Authorized Persons treat
applicable user and authorization codes, passwords and/or authentication keys
with extreme care.
     (c) The Agent and the Customer each acknowledges and agrees that it is
fully informed of the protections and risks associated with the various methods
of transmitting Written Instructions to the Custodian and that there may be more
secure methods of transmitting Written Instructions than the method(s) selected
by it. The Agent and the Customer each agrees that the security procedures (if
any) to be followed in connection with its transmission of Written Instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances.
     (d) If the Agent or the Customer elects to transmit Written Instructions
through an on-line communication system offered by the Custodian, its use
thereof shall be subject to the Terms and Conditions attached hereto as
Exhibit C. If the Agent or the Customer elects (with

B-7



--------------------------------------------------------------------------------



 



the Custodian’s prior consent) to transmit Written Instructions through an
on-line communications service owned or operated by a third party, it agrees
that the Custodian shall not be responsible or liable for the reliability or
availability of any such service.
     12. Inspection. Upon reasonable request and provided the Custodian shall
suffer no significant disruption of its normal activities, the Agent or the
Customer shall have access to the Custodian’s books and records relating to the
Collateral Account during the Custodian’s normal business hours. Upon reasonable
request, copies of any such books and records shall be provided to the Agent or
the Customer at its expense.
     13. Account Disclosure. The Custodian is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.
     14. Force Majeure. The Custodian shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including without limitation, acts of God; earthquakes;
fires; floods; wars; civil or military disturbances; sabotage; epidemics; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications service; accidents; labor disputes; acts of civil or
military authority; governmental actions; inability to obtain labor, material,
equipment or transportation.
     15. No Implied Duties. The Custodian shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement and the Custodian Agreement, and no
covenant or obligation shall be implied against the Custodian in connection with
this Agreement except to the extent set forth in this Agreement and the
Custodian Agreement. The Custodian shall not be liable or responsible for
anything done or omitted to be done by it in good faith and in the absence of
negligence and willful misconduct and may rely and shall be protected in acting
upon any notice, instruction entitlement order or other communication which it
reasonably believes to be genuine and authorized.
ARTICLE VI
MISCELLANEOUS
     1. Termination. This Agreement shall continue in effect until the Agent has
notified Custodian in writing that this Agreement is to be terminated. Upon
receipt of such notice, the Agent shall have no further right to originate
entitlement orders concerning the Collateral Account and the Customer shall be
entitled to originate entitlement orders concerning the Collateral for any
purpose and without limitation except as may be provided in the Custodian
Agreement. This Agreement may also be terminated by Custodian, the Agent or the
Customer, and shall terminate in the event of the termination of the Custodian
Agreement, following thirty (30) days’ prior written notice to the other parties
hereto. Upon termination of this Agreement by any party, all Collateral in the
Collateral Account that has not been released by the Agent shall be transferred,
within 30 days of such termination, to a successor custodian designated in
writing by the Customer and acceptable to the Agent. In the event no successor
is agreed upon, Custodian shall be entitled to petition a court of competent
jurisdiction to appoint a successor

B-8



--------------------------------------------------------------------------------



 



custodian and shall be indemnified by the Customer for any costs and expenses
(including, without limitation, attorneys’ fees) relating thereto.
     2. Certificates of Authorized Persons. The Agent and the Customer agree to
furnish to the Custodian a new Certificate of Authorized Persons in the event of
any change in the then present Authorized Persons. Until such new Certificate is
received, the Custodian shall be fully protected in acting upon Written
Instructions of such present Authorized Persons.
     3. Notices. (a) Any notice or other communication given hereunder shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy. Such notice or communication shall be
deemed to have been received: (i) if sent by telecopy, upon receipt of
confirmation of error-free transmission; (ii) in the case of notice given by
hand, on the day of actual delivery; (iii) if sent by overnight courier service,
on the next Business Day and (iv) if sent via certified or registered mail, on
the third Business Day following the day on which it was dispatched postage
prepaid; provided that a notice given in accordance with the above but received
on a day which is not a Business Day or after normal business hours in the place
of receipt shall be deemed to have been received on the next Business Day.
     (b) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Custodian, shall be sufficiently given if
addressed to the Custodian and received by it at its offices at One Wall Street,
New York, New York 10286, Attention: Mayra Sacco, Group RM Custody, Telephone:
(212) 635-4604, Telecopy: (212) 635-7420, or at such other place as the
Custodian may from time to time designate in writing
     (c) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Agent shall be sufficiently given if addressed
to the Agent and received by it at its offices at 2001 Clayton Road,
CA4-702-02-25, Concord, California, 94520-2405, Attention: Shashanna Kratz,
Telephone: (925-675-8439), Telecopy: (888-861-2999) or at such other place as
the Agent may from time to time designate in writing.
     (d) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Customer shall be sufficiently given if
addressed to the Customer and received by it at its offices at Montpelier House,
94 Pitts Bay Road, PO Box HM 2079, Pembroke HM HX Bermuda, Attention: Thomas
Busher, COO, Telephone: 441-296-5550, Telecopy: 441-296-5551 or at such other
place as the Customer may from time to time designate in writing.
     4. Cumulative Rights; No Waiver. Each and every right granted to any party
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed it by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of such party to exercise,
and no delay in exercising, any right will operate as a waiver thereof, nor will
any single or partial exercise by such party of any right preclude any other
future exercise thereof or the exercise of any other right.
     5. Severability; Amendments; Assignment. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby.

B-9



--------------------------------------------------------------------------------



 



This Agreement may not be amended or modified in any manner except by a written
agreement executed by each of the parties hereto. This Agreement shall extend to
and shall be binding upon the parties hereto, and their respective successors
and assigns; provided, however, that this Agreement shall not be assignable by
any party without the written consent of the other parties.
     6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Collateral Account shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
conflicts of laws principles thereof. The State of New York shall be deemed to
be the jurisdiction of the Custodian as securities intermediary. The Custodian
shall notify the Agent of its intention to amend the governing law provisions of
the Custodian Agreement. The Agent, the Customer and the Custodian hereby
consent to the jurisdiction of a state or federal court situated in New York
City, New York in connection with any dispute arising hereunder. To the extent
that in any jurisdiction the Agent or the Customer may now or hereafter be
entitled to claim, for itself or its assets, immunity from suit, execution,
attachment (before or after judgment) or other legal process, the Agent and the
Customer each irrevocably agrees not to claim, and hereby waives, such immunity
to the extent permitted by law. The Agent, the Customer and the Custodian each
hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement.
     7. No Third Party Beneficiaries. In performing hereunder, the Custodian is
acting solely on behalf of the Agent and the Customer and no contractual or
service relationship shall be deemed to be established hereby between the
Custodian and any other person.
     8. Headings. Section headings are included in this Agreement for
convenience only and shall have no substantive effect on its interpretation.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.
     10. Conflicts. In the event of a conflict between this Agreement and any
other agreement between the Customer and the Custodian, including, without
limitation, the Custodian Agreement, the terms of this Agreement shall prevail.
The Existing Control Agreement shall be superceded in its entirety by this
Agreement and the Existing Agent shall have no further authority under the
Existing Control Agreement to originate entitlement orders, issue a Notice of
Exclusive Control or direct or instruct the Custodian with regard to the
Collateral Account or any of the Collateral.
[The remainder of this page is intentionally left blank]

B-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Customer, the Custodian and the Agent have caused
this Agreement to be executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.

                  MONTPELIER REINSURANCE LTD.    
 
           
 
  By:   /s/ William Pollett

 
   
 
  Name:   William Pollett    
 
  Title:   Treasurer    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ Debra Basler

 
   
 
  Name:   Debra Basler    
 
  Title:   Senior Vice President    
 
                THE BANK OF NEW YORK    
 
           
 
  By:   /s/ Peter D. Holland

 
   
 
  Name:   Peter D. Holland    
 
  Title:   Vice President    

B-11



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF AUTHORIZED PERSONS
(Customer — Oral and Written Instructions)
     The undersigned hereby certifies that he/she is the duly elected and acting
Secretary of Montpelier Reinsurance Ltd. (the “Customer”), and further certifies
that the following officers or employees of the Customer have been duly
authorized in conformity with the Customer’s Articles of Incorporation and
By-Laws to deliver oral and Written Instructions to The Bank of New York (“BNY”)
pursuant to the Control Agreement among the Customer, Bank of America, N.A., as
Agent and BNY, dated as of June 8, 2007 and that the signatures appearing
opposite their names are true and correct:

           
Name: Anthony Taylor
  Title: President and CEO   Signature: /s/ Anthony Taylor
 
         
Name: Christopher L. Harris
  Title: Chief Underwriting and Risk Officer   Signature: /s/ Christopher Harris
 
         
Name: William Pollett
  Title: Treasurer   Signature: /s/ William Pollett
 
         
Name: Christopher Jackson
  Title: Assistant Treasurer   Signature: /s/ Christopher Jackson
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature

     This certificate supersedes any certificate of authorized individuals you
may currently have on file.

         
     [corporate seal]
   /s/ Jonathan B. Kim
 
Title: Jonathan B. Kim, Secretary    
 
  Date: June 8, 2007    

B-12



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF AUTHORIZED PERSONS
(Agent — Oral and Written Instructions)
     The undersigned hereby certifies that she is a Assistant Vice President of
Bank of America, N.A. (the “Agent”), and further certifies that the following
officers or employees of the Agent have been duly authorized in conformity with
the Agent’s Organizational Documents to deliver oral and Written Instructions to
The Bank of New York (“BNY”) pursuant to the Control Agreement among Montpelier
Reinsurance Ltd., as Customer, Agent and BNY, dated as of June 8, 2007 and that
the signatures appearing opposite their names are true and correct:

           
Name: Debra Basler
  Title: Senior Vice President   Signature: /s/ Debra Basler
 
         
Name: Tiffany Burgess
  Title: Assistant Vice President   Signature: /s/ Tiffany Burgess
 
         
Name: Matthew Peck
  Title: Analyst   Signature: /s/ Matthew Peck
 
         
Name 
  Title    Signature 
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature

     This certificate supersedes any certificate of authorized individuals you
may currently have on file.

         
 
   /s/ Bettye Hill
 

Bettye Hill
Title: Assistant Vice President    
 
  Date: June 8, 2007    

B-13



--------------------------------------------------------------------------------



 



EXHIBIT B
To Control Agreement Among
Bank of America, n.a., as Agent,
Montpelier Reinsurance Ltd. and the Bank of New York
[Letterhead of Bank of America, N.A.]
[Date]
The Bank of New York
One Wall Street
New York, New York 10286
Attention:
NOTICE OF EXCLUSIVE CONTROL
We hereby instruct you pursuant to the terms of that certain Control Agreement,
dated as of June 8, 2007 (as from time to time amended and supplemented, the
“Control Agreement”), among the undersigned, Montpelier Reinsurance Ltd. and
you, as Custodian, that you (i) shall not follow any entitlement orders of the
Customer with respect to the Collateral Account or the Collateral from time to
time credited thereto held by you for the Customer, and (ii) unless and until
otherwise expressly instructed by the undersigned, shall exclusively follow the
entitlement orders of the undersigned with respect to such Collateral Account
and Collateral. Terms used but not defined herein shall have the meanings
assigned to such terms in the Control Agreement.
Very truly yours,
BANK OF AMERICA, N.A., as Agent
By:                                         
           Authorized Signatory
cc:

B-14



--------------------------------------------------------------------------------



 



EXHIBIT C
THE BANK OF NEW YORK
ON-LINE COMMUNICATIONS SYSTEM (THE “SYSTEM”)
TERMS AND CONDITIONS
     1. License; Use. (a) This Exhibit C shall govern Customer’s use of the
System and any computer software provided by BNY to Customer in connection
herewith (collectively, the “Software”). In the event of any conflict between
the terms of this Exhibit C and the main body of this Agreement with respect to
Customer’s use of the System, the terms of this Exhibit C shall control.
     (b) Upon delivery to Customer of Software and/or System access codes,
Custodian grants to Customer a personal, nontransferable and nonexclusive
license to use the Software and the System solely for the purpose of
transmitting Written Instructions, receiving reports, making inquiries or
otherwise communicating with Custodian in connection with the Account(s).
Customer shall use the Software and the System solely for its own internal and
proper business purposes and not in the operation of a service bureau. Except as
set forth herein, no license or right of any kind is granted to Customer with
respect to the Software or the System. Customer acknowledges that Custodian and
its suppliers retain and have title and exclusive proprietary rights to the
Software and the System, including any trade secrets or other ideas, concepts,
know-how, methodologies, or information incorporated therein and the exclusive
rights to any copyrights, trademarks and patents (including registrations and
applications for registration of either), or other statutory or legal
protections available in respect thereof. Customer further acknowledges that all
or a part of the Software or the System may be copyrighted or trademarked (or a
registration or claim made therefor) by Custodian or its suppliers. Customer
shall not take any action with respect to the Software or the System
inconsistent with the foregoing acknowledgments, nor shall Customer attempt to
decompile, reverse engineer or modify the Software. Customer may not copy, sell,
lease or provide, directly or indirectly, any of the Software or any portion
thereof to any other person or entity without Custodian’s prior written consent.
Customer may not remove any statutory copyright notice or other notice included
in the Software or on any media containing the Software. Customer shall
reproduce any such notice on any reproduction of the Software and shall add any
statutory copyright notice or other notice to the Software or media upon
Custodian’s request.
     (c) If Customer subscribes to any database service provided by Custodian in
connection with its use of the System, delivery of such database to Customer
shall constitute the granting by Custodian to Customer of a non-exclusive,
non-transferable license to use such database for so long as this Exhibit C is
in effect. It is understood and agreed that any database supplied by Custodian
is derived from sources which Custodian believes to be reliable but Custodian
does not, and cannot for the fees charged, guarantee or warrant that the data is
correct, complete or current. All such databases are provided as an
accommodation by Custodian to its customers and are compiled without any
independent investigation by Custodian. However, Custodian will endeavor to
update and revise each database on a periodic basis as Custodian, in its
discretion, deems necessary and appropriate. Customer also agrees that Customer
will

B-15



--------------------------------------------------------------------------------



 



promptly install all updates and revisions to each database which Custodian
provides and that Custodian cannot bear any responsibility whatsoever for
Customer’s failure to do so. CUSTODIAN IS NOT RESPONSIBLE FOR ANY RESULTS
OBTAINED BY CUSTOMER FROM USE OF DATABASE SERVICES PROVIDED BY CUSTODIAN.
     2. Equipment. Customer shall obtain and maintain at its own cost and
expense all equipment and services, including but not limited to communications
services, necessary for it to utilize the Software and obtain access to the
System, and Custodian shall not be responsible for the reliability or
availability of any such equipment or services.
     3. Proprietary Information. The Software, any data base and any proprietary
data, processes, information and documentation made available to Customer (other
than which are or become part of the public domain or are legally required to be
made available to the public) (collectively, the “Information”), are the
exclusive and confidential property of Custodian or its suppliers. However, for
the avoidance of doubt, reports generated by Customer containing information
relating to the Account(s) are not deemed to be within the meaning of the term
“Information”. Customer shall keep the Information confidential by using the
same care and discretion that Customer uses with respect to its own confidential
property and trade secrets, but not less than reasonable care. Upon termination
of the Agreement or the licenses granted herein for any reason, Customer shall
return to Custodian any and all copies of the Information which are in its
possession or under its control. The provisions of this Section 3 shall not
affect the copyright status of any of the Information which may be copyrighted
and shall apply to all information whether or not copyrighted.
     4. Modifications. Custodian reserves the right to modify the Software from
time to time and Customer shall install new releases of the Software as
Custodian may direct. Customer agrees not to modify or attempt to modify the
Software without Custodian’s prior written consent. Customer acknowledges that
any modifications to the Software, whether by Customer or Custodian and whether
with or without Custodian’s consent, shall become the property of Custodian.
     5. NO REPRESENTATIONS OR WARRANTIES. CUSTODIAN AND ITS MANUFACTURERS AND
SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE SOFTWARE,
THE SYSTEM, ANY SERVICES OR ANY DATABASE, EXPRESS OR IMPLIED, IN FACT OR IN LAW,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. CUSTOMER ACKNOWLEDGES THAT THE SOFTWARE, THE SYSTEM, ANY
SERVICES AND ANY DATABASE ARE PROVIDED “AS IS.” TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE LIABLE FOR ANY
DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL, WHICH CUSTOMER MAY
INCUR IN CONNECTION WITH THE SOFTWARE, SERVICES OR ANY DATABASE, EVEN IF
CUSTODIAN OR SUCH SUPPLIER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE LIABLE FOR ACTS OF GOD, MACHINE
OR COMPUTER BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF
COMMUNICATION

B-16



--------------------------------------------------------------------------------



 



FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND
THEIR REASONABLE CONTROL.
     6. Security; Reliance; Unauthorized Use. Custodian will establish security
procedures to be followed in connection with the System. Customer understands
and agrees that the security procedures are intended to determine whether
instructions received by Custodian through the System are authorized but are not
(unless otherwise specified in writing) intended to detect any errors contained
in such instructions. Customer will cause all persons utilizing the Software and
the System to treat all applicable user and authorization codes, passwords and
authentication keys with the highest degree of care and confidentiality.
Custodian is hereby irrevocably authorized to comply with and rely upon on
Written Instructions, whether or not authorized, received by it through the
System in accordance with the security procedures. Customer acknowledges that it
is its sole responsibility to assure that only Authorized Persons use the System
and that to the fullest extent permitted by applicable law Custodian shall not
be responsible nor liable for any unauthorized use thereof or for any losses
sustained by Customer arising from or in connection with the use of the System
or Custodian’s reliance upon and compliance with Written Instructions received
through the System.
     7. Stern Acknowledgments. Custodian shall acknowledge through the System
its receipt of each transmission communicated through the System, and in the
absence of such acknowledgment Custodian shall not be liable for any failure to
act in accordance with such transmission and Customer may not claim that such
transmission was received by Custodian.
     8. EXPORT RESTRICTIONS. EXPORT OF THE SOFTWARE IS PROHIBITED BY UNITED
STATES LAW. CUSTOMER MAY NOT UNDER ANY CIRCUMSTANCES RESELL, DIVERT, TRANSFER,
TRANSSHIP OR OTHERWISE DISPOSE OF THE SOFTWARE (IN ANY FORM) IN OR TO ANY OTHER
COUNTRY. IF CUSTODIAN DELIVERED THE SOFTWARE TO CUSTOMER OUTSIDE OF THE UNITED
STATES, THE SOFTWARE WAS EXPORTED FROM THE UNITED STATES IN ACCORDANCE WITH THE
EXPORT ADMINISTRATION REGULATIONS. DIVERSION CONTRARY TO U.S. LAW IS PROHIBITED.
Customer hereby authorizes Custodian to report its name and address to
government agencies to which Custodian is required to provide such information
by law.
     9. Encryption. Customer acknowledges and agrees that encryption may not be
available for every communication through the System, or for all data. Customer
agrees that Custodian may deactivate any encryption features at any time,
without notice or liability to Customer, for the purpose of maintaining,
repairing or troubleshooting the System or the Software.
     10. On-Line Inquiry and Modification of Records. In connection with
Customer’s use of the System, Custodian may, at Customer’s request, permit
Customer to enter data directly into a Custodian database for the purpose of
modifying certain information maintained by Custodian’s systems, including, but
not limited to, change of address information. To the extent that Customer is
granted such access, Customer agrees to indemnify and hold Custodian harmless
from all loss, liability, cost, damage and expense (including attorney’s fees
and expenses) to which Custodian may be subjected or which may be incurred in
connection with any claim which may arise out of or as a result of changes to
Custodian database records initiated by Customer.

B-17



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
                    , ___, 200_
Bank of America, N.A.
[insert Agency address]
     Re: Montpelier Reinsurance Ltd. and Montpelier Re Holdings Ltd.
     Reference is made to (i) the Amended and Restated Letter of Credit
Reimbursement and Pledge Agreement, dated as of June 9, 2006 (as amended to
date, the “June 2006 Reimbursement and Pledge Agreement”), by and among
Montpelier Reinsurance Ltd., a company organized under the laws of Bermuda
(“Mont Re”), the lenders party thereto and Bank of America, N.A. as
administrative agent for the lenders (the “Administrative Agent”), (ii) the
Second Amended and Restated Letter of Credit Reimbursement and Pledge Agreement
dated as of August 4, 2005 (as amended to date, the “August 2005 Reimbursement
and Pledge Agreement”) by and among Mont Re, Montpelier Re Holdings Ltd.
(“Parent”), the lenders party thereto and the Administrative Agent, and
(iii) the Letter of Credit Reimbursement and Pledge Agreement, dated as of
June 8, 2007 (as amended to date, the “June 2008 Reimbursement and Pledge
Agreement” and, together with the June 2006 Reimbursement and Pledge Agreement
and the August 2005 Reimbursement and Pledge Agreement, the “Reimbursement and
Pledge Agreements”). Capitalized terms used herein without definition shall have
the respective meanings assigned to such terms in the Reimbursement and Pledge
Agreements.
     This Compliance Certificate is being furnished to the Administrative Agent
pursuant to Section 6.4(d) of each of the Reimbursement and Pledge Agreements.
The undersigned officer of Parent and the undersigned officer of Mont Re each
hereby certifies to you as follows: the information furnished in the
calculations attached hereto was true and correct as of the last day of the
fiscal period ended                      and the undersigned officer of Parent
and Mont Re each hereby certifies to you that as of the date of this
certificate, there exists no Event of Default under any of the Loan Documents
(as defined in each of the Reimbursement and Pledge Agreements).
     IN WITNESS WHEREOF, each undersigned officer has executed this Compliance
Certificate as of the date first written above.

C-1



--------------------------------------------------------------------------------



 



                  MONTPELIER RE HOLDINGS LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MONTPELIER REINSURANCE LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

C-2



--------------------------------------------------------------------------------



 



Compliance Certificate Worksheet
for
MONTPELIER RE HOLDINGS LTD.
                     __, 200_

             
1.
  Section 8.1 – Leveraged Ratio        
 
           
A.
  Consolidated Debt of the Parent and its Subsidiaries   $    
 
         
 
           
B.
  Hedging Obligations   $    
 
         
 
           
C.
  Consolidated Debt (Item A minus Item B)   $    
 
         
 
           
D.
  Consolidated Net Worth   $    
 
         
 
           
E.
  Item C plus Item D   $    
 
         
 
           
F.
  Ratio of Item C to Item E       %
 
         
 
            Item 1 is not permitted to exceed 30%.        
 
           
2.
  Section 8.2 – A.M. Best Rating        
 
           
A.M. Best Rating of The Borrower
     
 
         
 
            A.M. Best Rating is not permitted to fall below the rating of “B++”.
       
 
           
3.
  Schedule 5.15 to the Reimbursement and Pledge Agreements is hereby replaced
with Schedule 5.15 attached hereto.        

C-3



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
[TO BE UPDATED]

                  Name of       Insurance   Material     Subsidiary  
Jurisdiction   Subsidiary   Party   Ownership
Montpelier Reinsurance Ltd.
  Bermuda   Yes   Yes   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Marketing Services (UK) Limited
  United Kingdom   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Agency Ltd.
  Bermuda   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Capital Advisors Ltd.
  Bermuda   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Re U.S. Holdings Ltd.
  Delaware   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Technical Resources Ltd.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.
 
               
Montpelier Underwriting Inc.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.

              Name of Investment Entity   Jurisdiction   Ownership
Blue Ocean Holdings Re Ltd.
  Bermuda   43%    
 
           
MRH Capital Trust I
  Delaware   100% of common securities owned by Montpelier Re Holdings Ltd.
 
           
MRH Capital Trust II
  Delaware   100% of common securities owned by Montpelier Re Holdings Ltd.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF PLEDGED COLLATERAL CERTIFICATE
                    , ___, 200_
Bank of America, N.A.
[insert Agency address]
Re: Montpelier Reinsurance Ltd.
     Reference is made to the Letter of Credit Reimbursement and Pledge
Agreement, dated as of June 8, 2007 (the “Reimbursement and Pledge Agreement”),
by and among Montpelier Reinsurance Ltd., a company organized under the laws of
Bermuda (the “Borrower”), the lenders party thereto (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (the “Administrative
Agent”). Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in the Reimbursement and Pledge
Agreement.
     This Pledged Collateral Certificate is being furnished to the
Administrative Agent pursuant to Section 6.4(e) of the Reimbursement and Pledge
Agreement. The undersigned officer of the Borrower hereby certifies to you as
follows: (a) the information furnished in the calculations attached hereto was
true and correct as of the last Business Day of the month ended immediately
preceding the date of this certificate and (b) as of the date of this
certificate, there exists no Event of Default under any of the Loan Documents.
     IN WITNESS WHEREOF, the undersigned officer has executed this Pledged
Collateral Certificate as of the date first written above.

                  MONTPELIER REINSURANCE LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

D-1



--------------------------------------------------------------------------------



 



Pledged Collateral Certificate Worksheet
for
MONTPELIER REINSURANCE LTD.
                     ___, 200_

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF SEVERAL LETTER OF CREDIT
Date:                                        
[IRREVOCABLE DOCUMENTARY CREDIT NO.                                        ]
[Beneficiary]
[Address]
Ladies and Gentlemen:
     We, the issuing banks listed below (hereinafter referred to individually as
a “Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”),
hereby establish in your favor for the account of Montpelier Reinsurance Ltd.
this clean Irrevocable Letter of Credit No.                     in the amount up
to but not exceeding the Letter of Credit Commitment (as defined below).
     This Letter of Credit is not subject to any condition or qualifications not
set forth herein.
     The maximum liability of each Letter of Credit Bank with respect to any
demand for payment made hereunder shall be its Commitment Share of the amount of
such demand for payment, as follows:

                              MAXIMUM SHARE OF       COMMITMENT     LETTER OF
CREDIT   LETTER OF CREDIT BANK   SHARE     COMMITMENT  
[Lender]
      %     U.S.$  
 
             
 
               
[Lender]
      %     U.S.$  
 
             
 
               
[Lender]
      %     U.S.$  
 
             
 
   
TOTAL
    100 %     U.S.$  

     The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.

E-1



--------------------------------------------------------------------------------



 



     Each drawing honored by the Letter of Credit Banks shall reduce the Letter
of Credit Amount pro tanto.
     Subject to the further provisions of this Letter of Credit, demands for
payment may be made by you on or prior to the Expiration Date (as defined below)
from time to time hereunder by presentation to Bank of America, N.A., as agent
(in such capacity, the “Letter of Credit Agent”) of a draft signed by a person
purporting to be your authorized officer. Such draft may be in the form of a
writing or in the form of a telex or other writing transmitted by any
telecommunication facility (in which case a signed copy shall thereafter be
promptly sent to the Letter of Credit Agent). Such draft shall be dated the date
of presentation and shall be presented at the Letter of Credit Agent’s office
located at One Fleet Way, Scranton, PA 18507, or via facsimile in accordance
herewith.
     We the Letter of Credit Banks listed herein hereby agree that all demands
for payment hereunder made in compliance with the terms of this Letter of Credit
will be duly honored by us upon delivery of the draft as specified above and if
presented at the Letter of Credit Agent’s aforesaid office on or before the
Expiration Date hereof. Demand for payment may be made by you under this Letter
of Credit at any time during the Letter of Credit Agent’s business hours at its
aforesaid address at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith on a Business Day (as hereinafter defined). Each drawing
under this Letter of Credit shall be remitted to you in accordance with your
instructions. The obligation of the Letter of Credit Banks to honor demands for
payment is not contingent upon reimbursement with respect thereto.
     As used in this Letter of Credit:
     (a) “Business Day” means any day other than a Saturday, a Sunday and any
day on which banking institutions in Chicago, Illinois are authorized by law to
close.
     (b) “Letter of Credit Commitment” means $                    .
     Only you may make a drawing under this Letter of Credit. Upon payment to
you of its Commitment Share of the Letter of Credit Commitment specified in a
demand presented hereunder, a Letter of Credit Bank shall be fully discharged of
its obligation under this Letter of Credit to the extent of its Commitment Share
of such demand and such Letter of Credit Bank shall not thereafter be obligated
to make any further payments under this Letter of Credit in respect of such
demand.
     The term “you” as used herein includes any successor to you by operation of
law. If a court of law appoints a successor in interest to you, then the term
“you” includes, and, if the Letter of Credit Agent has written notice thereof,
is limited to, the court-appointed domiciliary receiver (including conservator,
rehabilitator or liquidator).
     This Letter of Credit shall expire on the earlier of (i) 5:00 p.m. (Chicago
time) on                     , 200___(or if such day shall not be a Business
Day, the preceding Business Day)[;

E-2



--------------------------------------------------------------------------------



 



provided, however, that such date (or any extended date) shall be extended for
one year unless at least 30 days prior to such date (or such extended date) the
Letter of Credit Agent has given you prior written notice of such expiration at
your address above or at such address as you may have provided us with prior
notice thereof] (such date, as so extended, shall be called the “Expiration
Date”). No drawing may be made by you after the Expiration Date. Provided that
we are not in default with respect to our obligations under this Letter of
Credit, you shall surrender this Letter of Credit to the Letter of Credit Agent
promptly following our request therefor on or after the Expiration Date.
     This Letter of Credit is not assignable or transferable. This Letter of
Credit is subject to and governed by the law(s) of the State of New York, and
the International Standby Practices 98 (ISP98) (International Chamber of
Commerce Publication No. 590), except that, if the Letter of Credit Agent is
closed for reasons described in Article 3.14, thereof, the Letter of Credit
Agent hereby agrees to effect payment, if this Letter of Credit is drawn against
otherwise in compliance with the terms and conditions hereof, within thirty
(30) days after the resumption of business. In the event of any conflict, the
laws of the State of New York will control.
     All drafts presented to us in connection with any demand for payment
hereunder, as well as all notices and other communications to us in respect of
this Letter of Credit, shall be in writing and addressed and presented to the
Letter of Credit Agent at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith (570) 330- 4187, Attention: Letter of Credit Department, and
shall make specific reference to the Letter of Credit Agent’s Letter of Credit
number for this Letter of Credit. Such documents, notices and other
communications shall be personally delivered to the Letter of Credit Agent, or
may be sent to us by facsimile transmission, promptly confirmed by delivery of
the written document, notice or other communication, as the case may be, at
(570) 330- 4187.
     This Letter of Credit may be amended to delete a Letter of Credit Bank or
add a Letter of Credit Bank, or change Commitment Shares, provided that such
amendment does not decrease the Letter of Credit Commitment, and need only be
signed by the Letter of Credit Agent so long as any Letter of Credit Bank added
shall be approved by the Securities Valuation Office of the National Association
of Insurance Commissioners and shall have a rating of “A3” or better from
Moody’s and/or “A” or better from Standard and Poor’s, and/or “A-” or better
from Fitch.

E-3



--------------------------------------------------------------------------------



 



     If you require any assistance or have any questions regarding this
transaction, please call (570) 330-4214.

              Very truly yours,
 
            BANK OF AMERICA, NATIONAL     ASSOCIATION, Letter of Credit Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
COMMITMENTS

                              Commitment   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 39,166,666.67       15.666666668 %
HSBC Bank (USA), National Association
  $ 39,166,666.67       15.666666664 %
ING Bank N.V., London Branch
  $ 37,500,000.00       15.000000000 %
Credit Suisse, Cayman Islands Branch
  $ 35,000,000.00       14.000000000 %
The Bank of New York
  $ 35,000,000.00       14.000000000 %
Lehman Brothers Bank, FSB
  $ 35,000,000.00       14.000000000 %
Deutsche Bank AG, New York Branch
  $ 29,166,666.67       11.666666668 %
 
           
TOTAL
  $ 250,000,000       100 %
 
           

Sch. 1.1



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
COLLATERAL COVERAGE AMOUNT CALCULATION

                              Applicable             Percentage of            
Fair Market Value if     Applicable Percentage of Fair   A.M. Best Rating of B++
    Market Value if A.M. Best   or Below or A.M. Best Eligible Collateral  
Rating of A- or Above   Rating is Withdrawn
Cash
    100 %     90 %
 
               
Cash Equivalents
    90 %     80 %
 
               
Government Debt with maturities of less than two years
    95 %     85 %
 
               
Government Debt with maturities of two years or more but not more than 10 years
    90 %     80 %
 
               
Government Debt with maturities of more than 10 years
    85 %     75 %
 
               
Federal Agency Debt with maturities of less than two years
    95 %     85 %
 
               
Federal Agency Debt with maturities of two years or more but not more than
10 years
    90 %     80 %
 
               
Federal Agency Debt with maturities of more than ten years
    85 %     75 %
 
               
Corporate Securities rated at least AA- by S&P or Aa3 by Moody’s with maturities
of less than two years
    90 %     80 %
 
               
Corporate Securities rated at least AA- by S&P or Aa3 by Moody’s with maturities
between two and ten years
    85 %     75 %

Sch. 1.2



--------------------------------------------------------------------------------



 



                              Applicable             Percentage of            
Fair Market Value if     Applicable Percentage of Fair   A.M. Best Rating of B++
    Market Value if A.M. Best   or Below or A.M. Best Eligible Collateral  
Rating of A- or Above   Rating is Withdrawn
Corporate Securities rated less than AA- but at least BBB by S&P or rated less
than Aa3 but at least Baa2 by Moody’s with maturities of ten years or less
    80 %     70 %
 
               
Municipal Securities rated AAA by S&P or Aaa by Moody’s
    90 %     80 %
 
               
Municipal Securities rated less than AAA but at least BBB by S&P or rated less
than Aaa but at least Baa2 by Moody’s
    85 %     75 %
 
               
ABSs rated AAA by S&P or Aaa by Moody’s with maturities of 10 years or less
    80 %     70 %
 
               
MBS Investments rated AAA by S&P or Aaa by Moody’s with maturities of 10 years
or less
    80 %     70 %

Sch. 1.2



--------------------------------------------------------------------------------



 



SCHEDULE 2.1.1
EXISTING LETTERS OF CREDIT

Sch. 2.1.1



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
LITIGATION
None

Sch. 5.6



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

                  Name of       Insurance   Material     Subsidiary  
Jurisdiction   Subsidiary   Party   Ownership
Montpelier Reinsurance Ltd.
  Bermuda   Yes   Yes   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Marketing Services (UK) Limited
  United Kingdom   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Agency Ltd.
  Bermuda   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Capital Advisors Ltd.
  Bermuda   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Re U.S. Holdings Ltd.
  Delaware   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Technical Resources Ltd.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.
 
               
Montpelier Underwriting Inc.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.

Sch. 5.15



--------------------------------------------------------------------------------



 



              Name of Investment Entity   Jurisdiction   Ownership
Blue Ocean Holdings Re Ltd.
  Bermuda     43 %
 
           
MRH Capital Trust I
  Delaware   100% of common securities owned by Montpelier Re Holdings Ltd.
 
           
MRH Capital Trust II
  Delaware   100% of common securities owned by Montpelier Re Holdings Ltd.

Sch. 5.15



--------------------------------------------------------------------------------



 



SCHEDULE 14.7
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

          THE BORROWER:    
 
        MONTPELIER REINSURANCE LTD.     Montpelier House     94 Pitts Bay Road  
  Hamilton, Bermuda HM HX    
Attention:
  William Pollett    
Telephone:
  (441) 297-9576    
Facsimile:
  (441) 296-5551    
E-Mail:
  Bill.Pollett@montpelierre.bm    
 
        with a    
copy to:
  Jonathan Kim    
 
  General Counsel    
Telephone:
  (441) 297-9595    
Facsimile:
  (441) 296-5551    
E-Mail:
  jonathan.kim@montpelierre.bm    
 
        www.montpelierre.bm    
 
        ADMINISTRATIVE AGENT:    
 
        Administrative Agent’s Office    
 
        (for payments and Requests for Credit Extensions):    
 
        Bank of America N.A.     Credit Services West     Building B     2001
Clayton Road     Mail Code: CA4-702-02-25     Concord, CA 94520-2405    
Attention:
  Shashanna Kratz    
Telephone:
  (925) 675-8439    
Facsimile:
  (888) 861-2999    
E-Mail:
  shashanna.a.kratz@bankofamerica.com    

Sch. 14.7-1



--------------------------------------------------------------------------------



 



          For US Dollars:    
 
        Bank of America, N.A.     New York, New York     ABA# 026 009 593    
 
        Credit A/C#: 375 083 6479    
 
       
Attn:
  Credit Services West #5596    
 
       
Ref:
  Montpelier Reinsurance Ltd.    
 
        (for other notices to the Administrative Agent):    
 
        Bank of America, N.A.     335 Madison Avenue, 4th Floor     New York, NY
10017     Mail Code: NY1-503-04-03    
Attention:
  Don B. Pinzon    
Telephone
  212.503.8326    
Facsimile:
  212.901.7843    
E-Mail:
  don.b.pinzon@bankofamerica.com    
 
        FRONTING BANK AND LC ADMINISTRATOR:    
 
        (Bank of America)    
 
        (for payments and Requests for Letters of Credit)    
 
        Bank of America N.A.     Trade Services     1 Fleet Way     Mail Code:
PA6-580-02-30     Scranton, PA 18507    
Attention:
  Garrett J. Nash    
Telephone:
  (570) 330-4213    
Facsimile:
  (570) 330-4350    
E-Mail:
  garrett.j.nash@bankofamerica.com    

Sch. 14.7-2



--------------------------------------------------------------------------------



 



      Payments:
 
    Bank of America, N.A. New York, New York ABA #026 009 593
 
    Credit A/C# 04535-883980
 
    Acct. Name: Standby Unit – Scranton Office
 
    Ref:   Montpelier Reinsurance ltd.
 
    LENDERS:
 
    BANK OF AMERICA, N.A. 231 S. LaSalle Street, 10th Floor Chicago, Illinois
60604
Attention:
  Debra Basler
Telephone:
  (312) 828-3734
Facsimile:
  (312) 828-3600
E-Mail:
  debra.basler@bankofamerica.com
 
    HSBC BANK USA, NATIONAL ASSOCIATION 452 Fifth Avenue New York, New York
10018
Attention:
  Anthony C. Valencourt, Managing Director
Telephone:
  (212) 525-2579
Facsimile:
  (212) 525-2573
E-Mail:
  anthony.c.valencourt@us.hsbc.com
 
    CREDIT SUISSE, CAYMAN ISLAND BRANCH Eleven Madison Avenue New York, New York
10010
Attention:
  Jay Chall
Telephone:
  (212) 325-9010
Facsimile:
  (212) 743-1843
E-Mail:
  jay.chall@credit-suiss.com
 
    ING BANK N.V., LONDON BRANCH 60 London Wall London, England
EC2M 5TQ
   
Attention:
  Nick Marchant, Director
Telephone:
  207 767 5902
Facsimile:
  207 767 7507
E-Mail:
  nick.marchant@uk.ing.com

Sch. 14.7-3



--------------------------------------------------------------------------------



 



      THE BANK OF NEW YORK Insurance Division One Wall Street, 17th Floor New
York, New York 12086
Attention:
  Sreecaran Ganesan
Telephone:
  (212) 635-4566
Facsimile:
  (212) 809-9520
E-Mail:
  sganesan@bankofny.com
 
    DEUTSCHE BANK AG, NEW YORK BRANCH c/o Deutsche Bank Securities Inc. 60 Wall
Street New York, NY 10005
Attention:
  Michael Campites
Telephone:
  (212) 250-8429
Facsimile:
  (212) 797-0270
E-Mail:
  michael.campites@db.com
 
    LEHMAN BROTHERS BANK, FSB High Grade Loan Portfolio Group 745 7th Avenue,
5th Floor New York, NY 10019
Attention:
  Janine Shugan
Telephone:
  (212) 526-8625
Facsimile:
  (917) 522-0139
E-Mail:
  jshugan@lehman.com

Sch. 14.7-4